 SIOUX FALLS STOCK YARDSSioux Falls Stock Yards Company and Local 304,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO. Case 18-CA-3499May 31, 1978SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 15, 1977, Administrative Law Judge Rob-ert M. Schwarzbart issued the attached SupplementalDecision in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and brief and has decided to affirm the rulings,findings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, as mod-ified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Sioux Falls Stock YardsCompany, Sioux Falls, South Dakota, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe Backpay Grand Total to be paid to WallaceKimball shall be $5,307.01.t The Board's onginal Decision is reported at 208 NLRB 64 (1974).Thereafter, the Court of Appeals for the District of Columbia Circuit en-tered its judgment enforcing the Board's Order. See 509 F. 2d 538 (1975)2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In Appendix 17 of his Supplemental Decision, with respect to discrimi-natee Wallace Kimball, the Administrative Law Judge made inadvertenterrors in certain of his computations. The correct figures should read asfollows: 1972, 2d Quarter, Net Backpay-$1.685.12 and Quarterly Totals toDiscriminatee-S1,853.06; Totals (of the Quarterly Totals to Discriminateef$4.315.14; and Grand Total-$5,307.01. Further, this error in the Grand To-tal is also reflected in the Administrative Law Judge's Supplemental Orderin which the Backpay Grand Total for Wallace Kimball should be$5.307.01. In addition, in Appendix 28, with respect to Harold Rosheim, theAdministrative Law Judge inadvertently listed the 1972. 2d Quarter. Quar-terly Totals to Discriminatee as $1,394.78 whereas the correct figure is$1,394.66. The other computations in that appendix, however, were not af-fected by this error.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART. Administrative Law Judge: OnJanuary 3, 1974, the National Labor Relations Board,hereinafter called the Board, issued its Decision and Or-der I directing, inter alia, Sioux Falls Stock Yards Compa-ny, hereinafter called the Respondent, to reinstate andmake whole, with interest, certain employees of the Re-spondent for any loss of earnings suffered by reason of thediscrimination against them. On January 23, 1975, theUnited States Court of Appeals for the District of Colum-bia Circuit entered its judgment denying the Respondent'spetition for review and enforcing the Board's Order.2Theparties' having been unable to agree upon the amount ofbackpay due certain discriminatees, the Regional Directorof the Board for Region 18 issued a backpay specificationand notice of hearing and an amendment thereto,3each ofwhich were duly answered by the Respondent. The Re-spondent, in its answers to the backpay specification, asamended, denies that the discriminatees involved are duethe backpay in wages and other reimbursement recited inthe specification and has alleged certain affirmative de-fenses. On the issues thus joined, the matter was heard atSioux Falls, South Dakota, during 30 days between March22 and November 12, 1976.At the hearing,4the parties were represented by counseland were given full opportunity to examine and cross-ex-amine witnesses, to introduce evidence, and to file briefs.The briefs filed by the General Counsel and the Respon-dent have been considered.Upon the entire record in this case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTA. BackgroundThe Charging Party, Local 304, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, herein the Union, as the duly constituted bargainingrepresentative of the Respondent's hourly paid operationalemployees, following unsuccessful negotiations for a newcontract, struck the Respondent on November 21, 1971.The Board, in the underlying proceeding, in addition to'208 NLRB 64.2 509 F.2d 538.3 The backpay specification and the first amendment thereto were datedJanuary 20 and February 20, 1976, respectively. Additional amendments tothe backpay specification made on the record were also duly answered.'At the start of the hearing, counsel for the State of South Dakota De-partmeni of Labor entered a special appearance and moved that any back-pay order found herein provide for the repayment to that State of theamount of unemplo ment compensation previously afforded to the relevantrecipients The motion was denied. Gullert Gin Company, Inc. v. N LR.B.,340 U.S. 361 ( 1951 ):. N.L. R B. .Sellers e al., Doing Business as Coca-ColaBottling CompanY of Sacramento, er al., 57 LRRM 2141 (C.A. 9. 1964). cert.denied 379 U.S. 920.236 NLRB No. 62543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that the strike had been caused by the Respon-dent's unfair labor practices in violation of Section 8(a)(5)and (I) of the Act, also concluded that the Respondent hadviolated Section 8(a)(3) and (1) of the Act by its failure andrefusal to reinstate the striking employees when, on March21, 1972, they made an unconditional offer to return towork. To remedy the 8(a)(3) and (1) violations, the Boardand the Court of Appeals for the District of Columbia Cir-cuit, as noted above, order the Respondent to offer to the39 named employees against whom the Respondent origi-nally had discriminated immediate and full reinstatementto their former jobs, or to substantially equivalent posi-tions, and to make them whole "for any loss of earningsthey may have suffered from the date of their uncondition-al offer to return to work to the date the Respondent un-conditionally offers or offered them reinstatement."The instant backpay specification seeks the reimburse-ment of 34 of these discriminatees for their earnings alleg-edly lost from March 22, 1972, the start of the backpayperiod, until the respective dates when the Respondent of-fered them reinstatemenf. In addition, the General Counseland the Union. contrary to the Respondent, contend thatthe latter has an obligation, continuing to date, to makecontributions to the Amalgamated Meat Cutters pensionfund on behalf of the great majority of the backpay claim-ants from March 22, 1972, because of the conceded refusalby the Respondent to make such payments. The remainingsix discriminatees for whom current pension fund contri-butions are not claimed left the Respondent's employ atvarious dates prior to the start of the hearing which will bespecified below. As to them, pension contributions arebeing sought up to the time of their departure from theRespondent.B. The Formulas for Computing BackpavThe answer admits that the backpay period for all claim-ants commenced on March 22, 1972, and thereafter contin-ued until the dates when they, respectively, either were re-called to work by the Respondent or, having receivedoffers of recall, declined to accept same.The formula under which the number of hours per quar-ter of gross backpay were calculated in the backpay spec-ification was based on a determination of the number ofhours worked by each replacement employee employed bythe Respondent during the quarter. The total number ofhours worked by replacement employees was obtained byadding all of the straight time hours plus the one and one-half times the number of overtime and holiday hours dur-ing which they worked. The base number of hours thateach discriminatee would have worked in each quarter ofthe backpay period was then obtained by dividing the sumtotal of all replacement hours by the number of replace-ments employed during that quarter.5The rate of pay applied for each employee was that'The base number of hours thus derived is as follows: March 23 toMarch 31. 1972 56 hours (7 days, 8 hours per day): thereafter, the re-spective quarters and number of hours were 1972-2 522. 1972-3 568,1972-4-574, 1973-1 588. 1973-2- 543, 1973-3 531. 1973-4- 622. fnd1974-1 55 per week until the date of reinstatement.which he was receiving under the terms of the last collec-tive-bargaining agreement at the time he went on strike onNovember 21, 1971. To this was added 10 cents an hourrepresenting a pay raise found in the underlying Decisionto have been implemented unilaterally by the Respondenton February 2, 1972. Also, 2 cents an hour was added forall employees 6 representing the average increase whichwould have resulted from normal bidding on higher payingjobs open due to retirements, quits, and refusals of rein-statement.The base number of hours per discriminatee was modi-fied in the specification by individualized adjustmentsbased upon the respective claimant's established record ofabsenteeism, past willingness to accept overtime work, andfor intervals during the backpay period when an individualdiscriminatee was unavailable for work due to illness.Accordingly, where absences exceeded 60 hours per yearin 2 of the 3 years preceding the strike, gross backpay wasreduced by the average absence during the 3 years. Theseamounts were prorated per man-quarter among those dis-criminatees whose absences were less than 60 hours peryear. Thereby, each claimant with less than 60 hours ofabsence a year in the above-defined period, in effect, wasrewarded by having his base number of hours per quarteron the backpay period increased by 18, while those withabsentee records of above 60 hours per year in 2 of the 3years had their quarterly base number of hours reduced byan appropriate percentage.7No adjustments were made fornew employees whose attendance records had not been es-tablished in the test period.The base number of hours were adjusted upwards anddownwards with respect to overtime following suggestionsby the Respondent as to individual discriminatees. Basedon a determination of who had refused overtime and towhat extent (Le., weekday and/or Saturday overtime),quarterly overtime adjustments were made in the specifica-tion on a prorated basis for each discriminatee wherebytheir base number of hours per quarter were either in-creased or reduced on the basis of their respective recordsfor overtime work.The formula adjustment that was made with respect tothose unable to work because of illness was predicatedupon the terms of the last collective-bargaining agreementbetween the Respondent and the Union. Under the con-tract, where an individual was unable to work due to ill-ness, starting with the second week, he would be entitled toreceive $80 per week instead of the gross backpay calcula-ble under the herein described formula otherwise used inthe specification.The quarterly gross backpay, with further adaptations toExcluded from the 2-cent hourly increment were discriminatees whoalready were receiving the highest pay rate and those whose compensationconstituted sick pay pursuant to the collective-bargaining agreement.? Charles J. Frisch. the attorney who prepared the backpa) specification.testified that he worked from data supplied by the Respondent and took thebase period of 2 of the 3 years preceding the strike as a representativeperiod. He noted that. while there were some employees with very goodattendance records in the base period, absenteeism tended to rise substan-tially above 60 hours per sear. Therefore, this figure was selected The addi-tions of 18 hours per quarter and the drivers percentage reductions, basedon prior attendance, were so applied and balanced that the total base num-ber of hours are the same as set forth above in fn. 5544 SIOUX FALLS STOCK YARDSbe discussed below, was determined by multiplying the ad-justed hours applicable to the backpay period of each dis-criminatee by the wage rates he would have received dur-ing such backpay period. Calendar quarter net interimearnings were defined in the specification as the differencebetween calendar quarter interim earnings and calendarquarter, while calendar quarter net backpay representedthe difference between calendar quarter gross backpay andcalendar quarter net interim earnings. Mileage expenses af-forded certain employees in the pursuit or fulfillment ofinterim employment beyond what would have been re-quired had they driven from their homes to the Respon-dent's premises was calculated at 10 cents a mile. The totalnet backpay due each discriminatee was the sum of thecalendar quarter amounts of net backpay due him.8The Respondent admitted the propriety of the GeneralCounsel's method of computation to the extent set forthabove, with certain exceptions which will be considered,and admitted the beginning 9 and end of the backpay pe-riod for each discriminatee. The Respondent's contentionthat it is not under a continuing obligation to make addi-tional contributions to the pension fund on behalf of thediscriminatees under the terms of the collective-bargainingagreement which expired on November 21. 1971,10 and itsother position will be considered below.As the backpay formula as described above is not ba-sically contested, it hereby is found to be appropriate. Theareas of dispute will be considered below.C. Contentions Applicable to More Than One Claimant1. The pay rate adjustment for job biddingThe Respondent, in its answer and first affirmative de-fense, denied the propriety of adding 2 cents an hour to thein-force pay rate to adjust for the average increase fromnormal bidding on higher paying jobs which, for variousreasons, became open. Excluded from this increment, asformulated and described above. were those receiving thetop rate of pay and those whose earnings constituted sickpay under the terms of the most recent collective-bargain-ing agreement.It is well settled that the burden is on the Respondent toestablish its affirmative defenses.' including the instant as-sertion. As no evidence was presented in the record in sup-port of this defense, the 2-cent-per-hour increment to payrate will stand as alleged in the backpay specification.The Respondent, while agreeing in principal with the above definitionsof calendar quarter net interim earnings, calendar quarter gross backlpas.and total net backpa., denies that these figures were accuratels calculatedin the specification with respect to the various employees9The start of the backpay period for each discriminatee is March 22.1972"'The contract, originally effective November I. 1968. to October 31.1971. was extended on October 28. 1971. to remain in force subject totermination by either party on 48 hours' notice. Such notice of terminationwas given by the Union on November 19. 1971' N L R B v. Mastro Plastilic C(orporaiion and French American RieedsManufacturing (Compant, 354 F 2d 170 (( .A 2. 1965); Mid-eslP Ilanger (,and Liberti, Engrntering (Corp. 221 NLRB 911., 917 (1975). enfd. 550 F.2d1101 (C. A. 8, 1977)2. Vacation payThe backpay specification makes claim for vacation payfor claimants who would have received vacations from theRespondent during 1972 and 1973 had they been employedin the Respondent's stockyards during the backpay pe-riods. Vacation pay for 1972 was credited therein by reduc-ing the employees' interim earnings by the number ofweeks of vacation due each employee for that year in thefirst quarter of 1973. With respect to employees who wererecalled by the Respondent from January to March 1973,their interim earnings were reduced accordingly in thefourth quarter of 1972. Deductions from interim earningswere made in a later quarter of 1973 where there were nointerim earnings in the first quarter of 1973.The specification credited 1973 vacation pay by reduc-ing the employees' interim earnings by the pertinent num-ber of weeks either in the quarter in which recall occurredor in the quarter immediately preceding.The Respondent's seventh defense, directed to the fore-going vacation pay allegations. was stricken at the hearing.This defense contended that, since under the Respondent'svacation policy employees are required to take vacations inorder to receive vacation pay, the entitlement of claimantswho had accrued a vacation in 1972 and 1973 already wascredited to them by the assignment to them of gross back-pay for the relevant backpay period, without making de-ductions therefrom for absence due to vacation. Translat-ed, this means that. under the policy described by theRespondent, its employees who, for example, had accruedan annual vacation of 2 weeks must actually take theirvacations to receive anything. Accordingly, the Respon-dent contends that they could not receive 54 weeks' pay forthe year by electing to work on a straight time basisthrough their vacation periods while drawing extra com-pensation for their unused vacation period. As they couldonly be paid for 52 weeks each year, the Respondent ar-gues that the vacation pay computation in the backpayspecification which provides an allowance for vacationsover and above gross backpay calculated on a 52-weekannual basis is incorrect.2It, of course, is settled law that vacation pay is properlyincluded in a backpay award.'3The Respondent's argu-ment on behalf of a policy, not otherwise supported orestablished in the record, that employees could only re-ceive vacation benefits by actually taking a vacation over-looks the fact that the discriminatees were precluded fromexercising that option during their respective backpay pe-riods by the Respondent's unlawful conduct. The furthercontention that, under the General Counsel's computation,there was provided a possibility that employees then mightreceive annual compensation in excess of 52 weeks in con-sideration of their vacation pay was considered in HeinrichMotors, inc.,'4where such a formula was upheld. In thatcase, it was noted that the discriminatee rather than therespondent should secure the benefit of working time in2I he Respondent's position with regard to vacation pay is not supportedbh any language In the collective-bargaining agreement.I .4von Conialesrent ('enttr, Inm. 219 NLRB 1210. 1214 (1975); The Rich-auri 1. Kaase C(ompani. 162 NL.RB 1320, 1325 (1967).14 166 NL RB 783. 792 793 (1967). enfd. 403 F.2d 145 (C.A 2. 1968).545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of that which he would have worked for the respon-dent. This is valid here, for any computation based uponan assumption that the Respondent's employees wouldhave worked through their vacation periods without specif-ically being paid therefore, as the Respondent in effecturges, would be based on a premise of unjust enrichment tothe Respondent. As there is no independent evidence in therecord that any employee, in fact, had followed a pastpractice of making the Respondent a gift of his vacationtime, there would appear to be no basis for doing so at thistime.Accordingly, the ruling made early in the hearing thatthe seventh affirmative defense be stricken is hereby reaf-firmed after review of the completed record, and vacationpay will be awarded to claimants as per the specification.3. Pension fund contributionsAt the hearing, the Union moved, with the GeneralCounsel's concurrence, that the backpay specification beamended to provide that all pension payment contribu-tions be made by the Respondent directly to the Amalga-mated Meat Cutters pension fund (national pension fund).As originally drawn, the specification alleged that suchcontributions should be made to the fund only on behalf ofthose claimants still in the Respondent's employ when thespecification was issued. However, as to those identified asno longer being with the Respondent, the moneys thatotherwise would have been contributed to the fund on theirbehalf should be paid directly to them as part of their grossbackpay. The General Counsel and the Union further con-tend that, as the Respondent has made no pension contri-butions from March 22, 1972, through the time that thehearing closed, the Respondent is under a continuing obli-gation to make pension contributions to the fund on behalfof all employees. This obligation, they contend, survivedthe backpay terminal dates on which the respective dis-criminatees were recalled, and which, for all other pur-poses, tolled accrual of further liability by the Respondent.The only alleged exceptions to this continuing claim wereII employees, who, after receiving their recall offer fromthe Respondent, decided to resign their jobs after a periodof further employment, to retire, or to decline the recalloffer in the first instance. The excepted claimants and thedates on or about which their connection with the Respon-dent and their alleged entitlement to further pension fundcontributions would end are as follows: Lloyd Eitrem-April 17, 1974; Leo Groos-September 1, 1974; RichardLoftus-January 23, 1974; Arthur Styke-September 29,1974: Jerry Baker-October 1, 1974; Arthur Robinson-November 9, 1973; Robert Ahrendt-December 3, 1973;Arnold Anderson-November 26, 1973; Ronald Lee--Oc-tober 29, 1973; Velmar Stevens-March 1, 1973; and CaseWagner-October 29, 1973.Although the Respondent concedes that the monthlycontribution per employee to the pension fund, as allegedin the specification, of $17.30 or $51.90 per quarter accu-rately represents the size of the contributions previouslymade under the terms of the most recent collective-bar-gaining agreement, and admits that it has made no pay-ments whatsoever to that fund since the start of the back-pay period, the Respondent denied in its amended answerthat it continues to owe pension payments t5 and inter-posed a series of affirmative defenses which will be consid-ered below.In support of its motion that all pension contributions bemade to the above-named pension fund rather than to indi-vidual discriminatees, including those on behalf of claim-ants who were no longer employed by the Respondentwhen the specification issued, the Union cited AssociatedTruck Lines, Inc.,'6 and Finishline Industries, Inc.,17whichprovide that such contributions more properly should bepaid directly to the pension fund even though former em-ployees may not be benefitted directly since they had notobtained vested pension rights, and the payments made tothe fund on their behalf, in effect, are forfeited. Those con-siderations were specifically considered in Finishline Indus-tries, Inc., supra, where Administrative Law Judge Sahmt'in his Board-approved Decision, found as follows:It is not inappropriate to note that actuaries take intoaccount the fact that some contributions will be for-feited, in determining what per hour contributions willbe necessitated in the future to keep the pension fundsound.19The agreement establishing the pension plan in the presentcase did not condition contributions on eventual vestitureof interest by all employees on whose behalf paymentswere made.The Respondent's affirmative defense 20 to the effectthat it was not required to make contributions to the pen-sion fund under the terms of the expired agreement andthat such payments would force the Respondent unlawful-ly to pay things of value to the Union were considered inWayne's Olive Knoll Farms, Inc., d/b/a Wayne's Dairy,2'where the following passage was quoted from Harold W.Hinson, d/b/a Hen House Market No. 3 v. N.L.R.B.. 22The parties had agreed to a subsisting collective bar-gaining agreement which included the health, welfare,and retirement benefit provisions. The [Board's] order...simply requires [the employer] to abide by anobligation once extant by reason of the binding con-tract but then continuing on after its expiration, inlimited form, not by reason of the contract itself butbecause of the dictates of the policy embodied in the Na-tional Labor Relations Act. [See also Sir James, Inc.,183 NLRB 256 (1970).]t It is undisputed that prior to the start of the 1971 strike. and in accor-dance with the terms of the collective-bargaining agreement then in effect.pension payments were made to the fund by the Respondent on behalf of allthe claimants herein.16 196 NLRB 222. 224 225 (1972).? 181 NLRB 756. 760 (1970). enfd. as modified 451 F.2d 1280 (C.A. 9.1971).'i 181 NLRB at 760.19 Contrary to the Respondent, I find that the three-page letter introducedin the record as part of C.P ELh. Exh. its motion to amend the pension allega-tion of the specification. is relevant as it tends to show the supporting actu-arial basis therefor.20 See G.(. Exh. Il(k) which is an answer to certain amendments to thespecification made at the hearing.-223 Nl.RB 260. 264 (1976)2- 428 I12d 133. 138 (C.A 8. 1970).546 SIOUX FALLS STOCK YARDSThe Wayne Dairy decision then considered the respon-dent's point about the legality of such contributions in thefollowing passage (223 NLRB at 264):This conclusion does not ignore Respondent's argu-ment that to have continued to make the contributionsafter expiration of the underlying contracts wouldhave been a misdemeanor under Section 302 of theAct.'°Rather, it reflects disagreement with Respon-dent, in light of the policy considerations behind theenactment of Section 302, that continued contribu-tions would have constituted a crime. The legislativeintent was to enhance the bargaining process, not totruncate the traditional obligations of bargaining. Toquote from the Supreme Court in Arroyo v. U.S., 359U.S. 419, 425-26 (1959):The provision [Sec. 302] ...was aimed at practiceswhich Congress considered inimical to the integrityof the collective bargaining process .... Thosemembers of Congress who supported the amend-ment were concerned with corruption of collectivebargaining through bribery of employee representa-tives by employers ....This congressional concern would not be served bypermitting Respondent to escape its pension andhealth and welfare obligations in the present case be-cause of the expiration of the underlying contracts;yet, the congressional concern on which Section8(a)(5) is based would be significantly undermined.On the other hand, the latter concern would be servedwithout visiting detriment on the former by treatingthe expired contracts as meeting the "written agree-ment" requirement of Section 302(c)(5)(B)--at leastabsent circumstances not present when Respondentdiscontinued its contributions.... Respondent'sSection 302 defense is rejected, in short, because itbreaches the familiar axiom that a construction bring-ing statutory schemes into harmony is presumed cor-rect as against one placing them in conflict,' Sec. 302 states in relevant part:Sec. 302 (a) It shall be unlawful for ant: employer ..to pay. lend.or deliver ...ans money or other thing of value(2) to any labor organization ...which represents ...ans of theemployees of such employer ....Sec. 302(c) The provisions of this section shall not be applicable.... (5) with respect to money .. paid to a trust fund establishedby such representative, for the sole and exclusive benefit of the em-ployees of such employer ... : Provided, That ...(Bi the detailedbasis on which such payments are to be made is specified in a writtenagreement with the employer ..For the reasons in Wayne Dairy, supra, it is found thatthe Respondent's obligation to continue contributions tothe pension fund survived the expiration of the collective-bargaining agreement and that such contributions wouldnot constitute unlawful payment to the Union within themeaning of Section 302 of the Act.2323 Also see Associated Truck Lines. Inc., 196 Ni RB at 225. fn 15s.There also is no merit to the Respondent's defense that itis under no liability to make pension fund contributions onthe ground its failure to make such remittances to the Am-algamated Meat Cutters pension fund after expiration ofthe contract had not been alleged in the charge in the un-derlying case, and the matter was not litigated in the un-derlying proceeding. The short answer to this argument isthat it runs contrary to the holding in the earlier case.In his Decision in the underlying matter, approved .bythe Board and the District of Columbia Circuit, Adminis-trative Law Judge Saunders made ample reference to theposition of the parties with respect to pensions during theirunsuccessful negotiations toward a new agreement. In ad-dition to specifying the Respondent's bad-faith bargainingat the negotiating table, Administrative Law Judge Saun-ders also considered its bad-faith conduct away from thetable. In the latter connection, Administrative Law JudgeSaunders specifically found 24 that the respondent hadceased making pension contributions for strikers who, bythe time of the hearing, had returned to work.Accordingly, not only was the matter of the Respon-dent's nonpayment of pension contributions for returningunfair labor practice strikers, such as the claimants herein,apparently litigated, but it also was one of the specifiedelements of bad-faith conduct that served as a basis for theRespondent's liability in the instant proceeding.No merit is found to the Respondent's further conten-tion that it would be denied the opportunity of negotiatingthe pension issue with the Union were that item to bepreempted by a Board Order requiring the Respondent topay into the pension fund under the terms of an expiredcontract while the matter allegedly is still on the bargainingtable.As was held in the Eighth Circuit's decision in Hinson,d:;h a Hen House Market No. 3 v. N.L.R.B., supra, quotedabove and emphasized in the Wa)vne Dairy case, the Re-spondent's duty to make pension contributions on behalfof its employees continues past the expiration of the bind-ing contract which created the obligation, not by reason ofthe contract itself, but as a matter of legal policy. The con-tinuity of this obligation having been established, no effortis being made here to change the amount of the monthlycontribution per employee previously agreed to by the Re-spondent when the last contract was executed. Anychanges in the amount of the Respondent's contributionsare still subject to negotiation by the Respondent and theUnion in the same manner as are any changes to the over-all pension plan itself. The Respondent's difficulties in thismatter have not been predicated upon a lack of opportuni-ty to negotiate.4 208 NLRB at 72* The Respondent objected that on the first days of the hearing certainwritten and oral motions made by the General Counsel and Union toamend the backpay specification were granted. These motions, which in-cluded the amendment to the pension plan allegations considered herein.were opposed on the grounds that, coming after the start of the hearingwithout good cause, they were not timely made and should not have beengranted. This argument is rejected. The granting of reasonable motions toamend the pleadings is a valid exercise of discretion as contemplated b' theNational Labor Relations Board Rules and Regulations. Series 8, asamended, and its exercise is particularly appropriate at the start of a lengthsContinued547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the foregoing reasons, consistent with the "make-whole" remedy previously ordered, it is concluded that theRespondent has an obligation commencing with the startof the backpay period and continuing to date to make con-tributions to the Amalgamated Meat Cutters pension fundfor all claimants, except the discriminatees named above,in the per capita amount of $17.30 per month or $51.90 perquarter as set forth in the amended specification. With re-spect to the claimants for whom continuing pension contri-butions are not due, the Respondent is obligated to makecontributions to the pension fund on their behalf from thestart of the backpay period until the above-listed dateswhen, following their recall by the Respondent, they, re-spectively, concluded their employment with the Respon-dent.4. Insurance premiumsThe backpay specification alleges that the gross backpayof each claimant was increased by the amount that wouldhave been paid by the Respondent in life and health andwelfare insurance premiums on their behalf during thebackpay period, as such benefits had been maintained inforce by the Union.26In accordance with the uncontradicted testimony ofFrancis Krier, union business agent and corresponding sec-retary, I find that, prior to the 1971 strike, the Respondenthad provided the employees with hospitalization, medical,surgical, and major medical insurance under Blue C'ross-Blue Shield paying full premiums for this coverage. Afterthe start of the strike, the Union paid the premiums for thisinsurance to the Respondent for a period of 6 monthsthrough a series of loans to the employees. When after thatperiod the Respondent would no longer accept the premi-ums, payments were made by the Union directly to theinsurance carrier. These premiums were carried for all em-ployees until the first day of the first month following theirrecall.It also is found from Krier's testimony that life insurancepremiums had also been paid by the Respondent until thestart of the 1971 strike and were continued by the Union,also on a loan basis to, and on behalf of, the employees.Unlike the health benefits discussed above, which contin-ued throughout the respective backpay periods, the Unionpaid the life insurance premiums for the discriminateesonly for a period of 6 months ending May 31, 1972.27Thatthese premium payments were repayable loans was com-municated to the employees at a union meeting and, after avote, was accepted by them on that basis.proceeding encompassing many allegations, including the rights of 34 claim-ants The Respondent, in the course of a proceeding that was extended overa period of about 8 months, was afforded ample time to answer and toprepare to meet all new matters raised in the amendments, opportunitieswhich it exercised. It is further noted that, on the 30th dal, of hearing, theRespondent itself twice sought to further amend the pleadings bh the inier-position of additional defenses.!2 The last collective-bhirgaining agreement provided that the Respolndciwould provide certain life insurance, accidental death and dismemberilentcoverage. and weekly disability benefits either through participaiiomn II Ihepackinghouse workers welfare fund or other equivalent programs.' Accordingly, the insurance premium loans by the Union comnmencedand were mostls made before the start of the hackpay period.It is established that loans made by a union to its adher-ents during the backpay period are not deductible fromgross backpay as interim earnings.28It is also well settledthat the Respondent would be liable for any expenses in-curred by its employees during their respective backpayperiods had their life or health and welfare insurance cov-erages been permitted to lapse.29Had the discriminateesbeen reinstated when they should have been, they wouldhave been covered by the aforementioned insurance plansat no cost in premiums to themselves.Accordingly, it is clear that the costs of these premiumsfor hospitalization, medical, surgical, and major medicalinsurance at the stated rates represent a part of theclaimant's entitlement and that additions to gross backpayto allow therefore were properly made in the specification.However, the specification also provided that life insurancepremiums at a rate of $19.65 per quarter throughout eachdiscriminatee's backpay period should be included as partof their gross backpay. There appears to be no factual basisfor so extending these premiums as Union Business AgentKrier testified that such premiums had been advanced bythe Union on behalf of claimants only through May 1972.While the General Counsel and the Union, in my view, arecorrect that the Respondent was required to maintain thepreexisting insurance coverage, including life insurance,during the backpay period and thus, would have been obli-gated to make whole the estate of any deceased discrimina-tee under the terms of that policy, it is not also required tomake such life insurance premium payments retroactive af-ter the second quarter of 1972. For after that quarter theRespondent, by not continuing the premium payments,had placed itself in the role of a self-insurer in maintainingthe life insurance program, and employees who were nototherwise adversely affected have no claim to those premi-um payments as the Respondent, however involuntarily,assumed the risk. See Impressions, Inc., 221 NLRB 389, fn.2 (1975). However, the Respondent is obligated to makeretroactive life insurance premium payments as part ofbackpay to its employees for so much of the first two quar-ters of 1972 as fall within the backpay period: for in thattime the Respondent was not the insurer of these claim-ants, and they may be financially liable to the Union forthe life insurance protection thev received at that time.5. Strike benefits and unemployment compensationreceived by the discriminatees during the backpay periodThe Respondent repeatedly offered to show with regardto each discriminatee that the amounts received by themduring the backpay period in unemployment compensationfrom the State of South Dakota and in strike benefits fromthe Union either equaled or exceeded what they wouldhave earned had they been employed by the Respondentduring their respective backpay' periods. From this, the Re-spondent argues that an inference is warranted that theemployees were less than diligent in seeking interim em-(, G;arv tirrlt ( -r/arlhot.ur, 211 N LRB 554 556 (l974):9 Ri, l.l k, c t ,c.i:o (' ,,i,lnL 11 NIlRB I 13 1129 (1965). enfd 365F. 2d 888 ( C.A I) (.. 19661. Lee ( r tnoh,, Dlii oi l q (ol s & ( o. In .,I,184 NL.RB 241. 273 ( 1974)), cnfd 447 : 2d 291 ((A 7, 1971). cert denied404 I .S. 1058 (1972548 SIOUX FALLS STOCK YARDSployment as they were not under financial stress. In its10th affirmative defense, the Respondent argues that, inthe very least, the strike benefits received constitute interimearnings for which deductions should have been madefrom the gross backpay allegedly due the claimants)'0The record reveals that without exception the discrimi-natees, soon after the start of their backpay period onMarch 22, 1972, registered with the Employment SecuritrDepartment of the South Dakota Department of Laborafter which they became eligible for and received unem-ployment compensation. The majority, except for thosewho obtained interim employment before the expiration oftheir entitlement, continued to receive this compensationfor the full 26-week period. During their entitlement pe-riods, all discriminatees maintained their eligibility status,as required by the department, by meeting the reportingrequirements and making active searches for worked Nodiscriminatee was denied unemployment compensation atany time because of failure to meet the State's continuingeligibility requirements or for having rejected job opportu-nities at possible places of employment to which they hadbeen referred by the Employment Security Department.The record also reveals through the testimony of Krierand various claimants that weekly strike benefits were paidto all discriminatees throughout their respective hackpayperiods. These payments, unlike unemployment compensa-tion which did not continue beyond 26 weeks for anyd indi-vidual, were made throughout the backpay period even tothose who had found interim employment and were notrepayable. The strike benefits thus afforded, it is clear,were not dependent upon picketing or the performance ofother services by the recipients.It is well established that unemployment compensa-tion 32 and strike benefits 33 are not interim earnings de-ductible from gross backpay.In N.L.R.B. v. Mtr Store. Inc., cited by the Respondent.it was argued that, as the union was paying strike benefitsto the discriminatees during the backpay period in anamount equivalent to their net take home pa, there vwaslittle incentive on the part of the claimant to seek outsideemployment. The court noted, however, that this was onlya permissible inference from the facts and did not, h. itself.-3 Although in this connection the Respondent subpenaed a inld ...mlriedrecords of the Union herein and D)istrict Eleven of the MW.l ( uttrs, i.nintermediate body of which the Union at a component part. thc Rc.pondcnlwas unable to establish that ans moness were pird i, the .-1. rlinn.lecsbeyond weekly strike benefits. In addition. while certain offers of proofmade reference to other benefits allegedlN asailable during the bh.ckpirperiod, such as food stamps, no esidence was adduced Ihlat. durlg thebackpay period, any of the specific claimants had received hcnelfit itherthan the unemployment compensation and strike benefits referred to hereinn Donald Norby, manager of the Job search office of the F mployimnentSecurity Department in Sioux Falls. testified that, under the repirting requirements of his office. applicants for unemployment comperia.i, n sh,.have met the eligibility prerequisite of having been employed for the prrced-ing 2 years must visit the Employment Securit? Departmen aifter the 1stand 10th week of nonemployment. They could mail in their ueekls benefilforms which must show at least tIwo job efforts a week during Ihe otherweeks.2 Gullet! Gin Compan,. Int. v. '. i R B. .340 U.S. 36113 Rice Lake Creameri ('impani, 1sl NLRB at 1131.'4 468 F.2d 1146, (1151 (..A 7, 1972), enfg. as modified 181 Nl RB 21f1970), cert denied 410 tI.S 910 (19731prove that the discriminatees had failed to make a diligentjob search. The court noted with approval the followingconclusion by the Board's Administrative Law Judge:The fact that some of them may not have searched asdiligently for work before the Union ceased makingthe loans as they did afterwards is an indication of theimpelling necessity to obtain employment and doesnot mean that they were not searching for reasonablyequivalent employment prior to that time.35Contrary to the Respondent's contention, the courts,and the Board have consistently refused to draw an infer-ence that strike benefits, even equal in amount to what thediscriminatees might have earned from their employer dur-ing the backpay period, per se would serve to take them outof the labor market during the periods of time such pay-ments were made. The Seventh Circuit in its decision in.L.R.B. v. Mtv Store. Inc., supra, also quoted with ap-proval (at fn. 4 therein) the following findings by the U.S.Court of Appeals for the District of Columbia in N.L.R.B.v. Madison Courier Inc.. 3The application of rigid rules regarding the effect ofpicketing or receiving union strike benefits during thebackpay period on the determination of mitigationdoctrine questions has similarly been eschewed. Thefact that unfair labor practice strikers received strikebenefits does not diminish their right to receive backpay. providing they otherwise made reasonable effortsto locate suitable interim employment." Likewise, thefact that such persons engaged in picketing during theback pay period does not automatically negate theirright to reimbursement by their employer. However,like the receipt of strike benefits, picket line activitydoes not relieve the discriminatees of the obligation ofmaking reasonable efforts to obtain appropriate inter-im employment.?-41See It,retiti Printing (C s .L R.B.. 376 F.2d 216. 218 220 (4thit )i. cert denied 389 t S.S 40 .%7). .N.L.R B v Rice Lake'reanert (o .... 365 F 2d 888. 893 1)966): N.L R B v. BrashearFr i'ght lines. Inc. 127 F:.2d 198. 199-200 (8th Cir. 1942).42 See OalrlA HIrdi.ood (,i. 119 N.L.R.B. 1130. 1135 n. 18, 11361138. remanded otn other grounds. 282 F.2d I (8th Cir. 1960):N 1. R B. v Rice Lakei (reamer l Co. supra.As strike benefits have been held by the Board not toconstitute interim earnings,37the burden is on the Respon-dent to prove that the amounts received from the Union bythe striking employees were in the nature of pay for interimemployment and were not strike benefits. This burden wasnot met. Accordingly, it is concluded that the amounts ofmoneys advanced by the Union to the discriminatees in theform of strike benefits do not constitute interim earnings.At no time during the backpay period were the discrimina-tees employees of the Union. I It is clear then that, in de-' The strike benefits made hbs the union to the employees were in thefornm of loans in the Mi Store. In,. case: 472 F.2d 1307 (1972). The District of Columbia Circuit remanded theIadirI n ( our!r case to the Board on other grounds.'See also LoGano Enterprises, 151 NLRB 258. 260. 254 (1965). affd 356F.2d 487 (( A 9. 1966). Standard Printing C ornpan, of Canton, 151 NLRB963 I 19651Rene Deitte and ( arroll Barnes, claimants herein. respectively re-549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminging the respective discriminatees' backpay entitle-ments, the emphasis has been placed upon whether the re-spective claimants had made reasonable efforts to find in-terim employment and not upon whether they were insome way automatically removed from the job market byvirtue of the strike benefits and unemployment compensa-tion afforded to them during the backpay period. In thisconnection, it is noted that the Respondent made its argu-ment concerning the impact of these benefits upon the dis-criminatees in a rather blanket fashion directing it as readi-ly against those who had been successful in obtaininginterim employment almost immediately as against thosewho experienced greater difficulty.For the above reasons, it is concluded that there is nomerit to the Respondent's 10th affirmative defense thatstrike benefits should be deducted from gross backpay asinterim earnings.6. Mileage expensesThe specification includes allowances for travel expensesin seeking or maintaining interim employment on the basisof 10 cents per mile. In the past, the Board has approvedsuch allowances at the specified rate.3Accordingly, I findno fault with the specification in this respect.7. Alleged disqualification from backpay because ofpicketingThe Respondent also contends that, because the discrim-inatees (almost without exception) were engaged in picket-ing throughout their respective backpay periods, an infer-ence is warranted that these activities conflicted with theirobligation to secure employment. Accordingly, it is urgedthat backpay should be reduced during periods devoted to"excessive picketing."The fact that such persons engaged in picketing duringthe backpay period did not automatically negate their rightto reimbursement by the employer. However. like the re-ceipt of strike benefits, picket line activity does not relievediscriminatees of the obligation of making reasonable ef-forts to obtain appropriate interim employment.40In any event, the burden of proving that the discrimina-tees failed to make a reasonable search for employmentwas on the Respondent.4' The record does not disclose thatthe picketing prevented any of the discriminatees fromsearching for or obtaining other employment. To the con-trary, the evidence shows that the union leadership hadreminded the discriminatees of their obligation to do soinstructing them to keep records of their job search ef-forts.42It is further noted that, after the start of the back-ceived nominal compensation from the Union in their successive capacitiesas assistant business agents pursuant to a policy that predated the strike andbackpay period and, therefore, said compensation is not chargeable againsttheir gross backpay.39 See Rice Lake Creamer'v Co. supra: Lee Cylinder D)lro ol ;I1 (l .nd111Co., Inc. 184 NLRB at 273.4" N.LR.B. .Madison Courier Inc., supra. N.L. R B s ,'t Siorl. ,Il,supra.4' Rice Lake Crearner Co.. supra. HW'. C. Nabor.s, h , CI ( Sa/,ilrCompans, v. N.L.R.B., 323 F.2d 686 (C.A 5. 1963).pay period, the Union materially' reduced picketing sched-ules cutting them by about 50 percent. Moreover, in ad-ministering these schedules, there was appreciable flexibili-ty which enabled some discriminatees to picket more thanothers and to exchange picketing shifts. DiscriminateeCase Wagner, who had obtained interim employment, evenpaid another discriminatee to take his shift. It is furthernoted that certain of the most dedicated pickets walked thepicket line only at nighttime and on weekends when em-ployment opportunities were at a minimum. In view of theforegoing, there is no support in the record for the conten-tion that by their picketing the discriminatees had fore-closed themselves from employment.8. Area employment opportunitiesThe Respondent put into evidence a chart showing sea-sonallv adjusted statistics for the South Dakota civilianwork force on a monthly basis from January 1971 throughDecember 1973 prepared and published by an agency ofthe State of South Dakota. These indicate that the overallunemployment rate in South Dakota and, more specifical-ly, in the Sioux Falls area during the backpay period wasrelatively low when compared with that of the rest of SouthDakota.43The Respondent also placed into the record photocopiesof classified advertisements from the Sunday editions ofthe principal local newspaper from Sunday, March 26,1972. through Sunday. December 30, 1973, to show thatemployment opportunities existed throughout the backpayperiod. As the discriminatees had not applied for these ad-vertised jobs and in many cases did not consult the news-paper, the Respondent argues that an inference is warrant-ed that they did not make a reasonable and earnest searchfor interim employment.In Florence Printing Comapunl,,44the Respondent thereinalso contended that, although suitable jobs were availablein the area as indicated by advertisements in its newspa-pers, employees had failed to avail themselves of other em-ployment during the backpay period. In that matter, theBoard agreed with the following definition of the Respon-dent's burden as stated by the Administrative Law Judge(158 NLRB at 793):Respondent made no attempt at the hearing to showthat any of the "want ad" jobs were offered to any ofthe involved given former strikers. Respondent has ac-cordingl: failed to meet the burden of proof requiredof it "to establish facts which would negative the exis-tence of liability to a gitten employee or which wouldmitigate that liability."4: Mfer a lapse .f several scalrs the job search records which the employ-ees hid kept at Ihe urging o Itheir union provided the basis for much of theirre.sp cll. e lestllntt l. l Iin t;i area.;I ce ,,r ta;itc slimited Ioi Slit/lh Dakota were not broken down to showthe , ork c;aitciores mnlt sigiifica.ntly affected by unemployment or theeduii,tliona; l Ilcel i the-se princlpalll dislocated or their age grouping,. ex-cepi that the cinmpltil ligI ents hld. in accordance with the requirements ofthe I ederal (,,ei tii,,il, ro(ken the aurk force down to reflect those underlred csr Ihe .ge Iof 4S I hat inrtrmallon, however, was not contained in thecxihlbit14 158 N RB 775, 777 0(t66). enfd 376 F. 2d 216 (C A. 4. 1967. certdenicd 3sit 1 S 8401550 SIOUX FALLS STOCK YARDSIn Florence Printing Companv and in the present matter,no showing was made by the Respondent that specificbackpay claimants actually had been offered and rejectedany advertised position.Upon the record herein, the General Counsel, in hisbrief, justifiably quoted the following excerpt from Admin-istrative Law Judge Weil's Decision in The Laidlaw Corpo-ration. 45With the exception of a bundle of unassimilated news-paper advertisement and a letter from the state au-thorities concerning the relative levels of unemploy-ment in [the area], Respondent produced no evidenceof any employment available to any discriminatee, norof the willful failure of any to accept such employment... .It is not enough that the Respondent thinks thatemployees should have been able to secure jobs. Sus-picion and surmise are no more valid bases for deci-sion in [the] backpay hearing than in an unfair laborpractice hearing, and I decline to indulge in them.The limited applicability of generalized evidence as towork opportunities in a given geographic area in the formof broad employment statistics or as newspaper advertise-ments were also noted in Midwest Hanger Co.46 The testthen is whether each claimant made diligent and reason-able search for employment or whether he incurred willfullosses, and it is against this backdrop that we must view theefforts of the individual claimants to obtain employmentduring the backpay periods.D. The Respondent's Remaining Affirmative Defenses 471. The second, third, and fourth affirmative defensesThe Respondent takes the position that 29 of the 34claimants had forfeited backpay rights for various quartersbecause they did not make a bona fide effort to seek em-ployment, they were willfully idle, and the) had incurred awillful loss of earnings. As a part of the second defense,which itself embraces all these conceptually overlappingdefenses, the Respondent also adds that backpay should bereduced for those claimants who had elected to stav withtheir interim employers rather than to accept the Respon-dent's ultimate recall offer, from the dates when such inter-im employment was obtained, on the ground that they hadabandoned the Respondent's employ.Administrative l.aw Judge Shapiro, in Aircraft and Heli-copter Leasing and Sales Inc.,48correctl? restated the rule asfollows:An employer may mitgate his hackpay liability by5' 207 NLRB 591. 594. enfd 507 F.2d 1381 (( .7 1974). cerl denied422 U.S 1042 11975)'4 See 221 NL RB at 919, where it u is noted thai. while discriminatee aireobhligated to trN to find work. the' max not necesa.ril, he bound Io consultnewspaper advertisements In so doing.4' The allegalion In the first afflrrnllv e defense Ih.it the backpa\ sper-ification contained an inappropriale inclusion of in hourls sum of 2 ccinlper discriminatee as an allow ance for increa;se resulttilc from hidding onhigher paid jobs. considered abohe. was allou ed to .land ils unrefuted hxthe Respondent.'4227 NI RB 644. 646 (1976)showing that a discriminatee "willfully incurred" lossby a "clearly unjustifiable refusal to take desirablenew employment" (Phelps Dodge Corporation v.N.L.R.B., 313 U.S. 177, 199-200(1941)). but this is anaffirmative defense and the burden is upon the em-ployer to prove the necessary facts. N.L.R.B. v. Moo-nev Aircraft, Inc., 366 F.2d 809, 813 (C.A. 5, 1966).The employer does not meet that burden by pres-enting evidence of lack of employee success in obtain-ing interim employment or of low interim earning;rather the employer must affirmatively demonstratethat the employee "neglected to make reasonable ef-forts to find interim work."N.L.R.B. v. Miami Coca-Cola Bottling Company. 360 F.2d 569, 575-576 (C.A. 5,1966). Moreover, although a discriminatee must make"reasonable efforts to mitigate [his] loss of income...[he] is held ...only to reasonable exertions inthis regard, not the highest standard of diligence."N.L.R.B. v. Arduini Manufacturing Co., 395 F.2d 420,422-423 (C.A. I, 1968). Success is not the measure ofthe sufficiency of the discriminatee's search for inter-im employment; the law "only requires an honestgood faith effort." N.L.R.B. v. Cashman Auto Compa-ni' and Red Cab Company, 223 F.2d 832, 836 (C.A. I).And in determining the reasonableness of this effort,the employee's skill and qualifications, his age, andthe labor conditions in the area are factors to be con-sidered. Mastro Plastic Corp., 136 NLRB 1342, 1359.It is also well established that any uncertainty in theevidence is to be resolved against the Respondent as thewrongdoer.4'In determining whether the individual claim-ant has made a reasonable search for employment, the testis whether, on the record as a whole, the employee hasdiligently sought other employment during the entire back-pay period.50 Thus, an employee who has been discnmina-torilv discharged need not instantly seek new employ-ment.,5nor will the backpay claimant be found to haveincurred a willful loss in earnings merely because thesearch for interim employment was not made in each andever? quarter of the backpay period. Rather, as the Boardstated in Cornwell Company, Inc.. 52..I the entire backpay period must be scrutinized todetermine whether throughout that period there was,in the light of all surrounding circumstances, a reason-able continuing search such as to foreclose a findingof willful loss.The Respondent also argues that the great majority ofthe discriminatees sought to avoid finding work by reap-plying for work at places where they already had been un-successful. sometimes on several prior occasions. Contrary4 \ ., R B v .Mianm Coca-Cola Blitting Comparni. supra. Southern House-hold Prodlrt (;omipani, In .203 NLRB 881 (1973).S;iolnar l 4lreecae Irn .191 NLRB 553 (1971)i: V'icrer ChevroletSI/,i. Ira. 195 NlRB 395.198 (1972)SrSaina Aggrerralr, Inc .Iupra'(ir,trr l ( romprn. Inc. 171 NLRB 342. 343 ( 1968).'\ hile reglstratlion with a stale or other governmental agenc) is primafacre evidence of a reasonable search for work. it is not conclusive. Firestone5.nththctr Firhe-r and It xilt/ ( ornpar,. Dri.vion of the Firestone Tire and Ruh-her (; 'epani. 207 NLR B 810. 812 (1973): also see Southern Household Prod-u, i, ( ,,nipai.Ifnc. aprr551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Respondent's contention, it appears that a numberof discriminatees, to be considered separately below, wereable to find jobs only after applying several times at thesame place. In Nickey Chevrolet Sales, Inc.,54thediscriminatee's backpay entitlement was not reduced al-though he had made 72 contacts at the 24 different autodealers during an unemployment period of 1-1/2 years.Some of these attempts were repeat calls by telephone. Itwas noted in Nickey Chevrolet that the discriminatee during13 of 18 months had contacted but 21 of these prospectiveemployers and had applied to 4 of them 11 times each.Nonetheless, it was found that the respondent had failedto sustain its burdening of establishing that the discrimina-tee had willfully incurred a loss of interim earnings duringthe backpay period.The record is devoid of evidence that any employee re-fused to accept proffered interim employment in the formof ajob referral or otherwise or that, having received inter-im employment, he willfully resigned it during the backpayperiod.2. The fifth affirmative defenseHere, the Respondent alleged that discriminatees, Rob-ert Ahrendt, Arnold Anderson, Ronald Lee, and CaseWagner, during the backpay period, abandoned their jobswith the Respondent for other employment.The record reveals that the above-named claimants wereamong those who were successful in obtaining interim em-ployment during their respective backpay periods. If theRespondent's position as to these individuals were to beaffirmed, their backpay would be cut off as of the timethey had succeeded in obtaining their interim positions. Itis well settled that these discriminatees, as victims of un-lawful conduct, are entitled to a valid offer of reinstate-ment from the Respondent before electing whether theywould rather return to work for the Respondent or earntheir livings in other fields. The Respondent did not pres-ent them with such an alternative until at least a year andone-half from the start of the backpay period. At any time,the Respondent might have made such an offer of rein-statement and, had any of the discriminatees rejected suchan offer, the Respondent thereafter would have been freeof any further liability for backpay as to the rejecting dis-criminatee. However, the Respondent did not take this ac-tion but chose instead to do nothing while litigation prog-ressed before the Board. On the present record, it is myconclusion that there is no merit to this contentions Forthe foregoing reasons, the fifth defense is hereby dismissed.3. The sixth affirmative defenseRespondent's allegation that discriminatee ArnoldTronson's gross backpay should be reduced as he was un-available for work for reasons other than illness duringcertain days in November, 1972, will be considered below'4 195 NIRB 395, 396 (1972)'The Richard H1 Kaasie Conpanr, 162 NLRB 1320. 1331 (1967); tliTexas Si.eel (asting ( ornranv, I .116 NLRB 1336, 1343 44 (1956). crifd.225 F.2d 284 (C.A. 5, 1958)under the discussion of Tronson's individual claim.4. The eighth affirmative defense 56The Respondent contended that discriminatees RobertAhrendt, Arnold Anderson, Carroll Barnes, Charles Ber-nard,5? Donald Bloomhall, Glenn Buus, Rene DeWitte,James Gallagher, Leo Groos, David Hanson, Paul Kreber,Gerald Meyer, Arthur Robinson, Orvid Rolfson, WillardRose, Harold Rosheim, Velmar Stevens, Arthur Styke, Ar-thur Tronson, and Wayne Wallenberg failed to disclose allinterim earnings received by them during their respectivebackpay period.From the record as a whole, it is concluded that theRespondent has failed to establish this contention. As indi-cated by the General Counsel in his brief, it is noted that,during the hearing, the Respondent had the opportunity toreview all income tax returns and the supporting wage andtax statements of the various discriminatees, and that spe-cial efforts were undertaken to provide such data when itwas not readily available. In addition, through the subpenaprocess, the Respondent could have had access to the rec-ords of any interim employers of the discriminatees duringthe backpay period. Nevertheless, as the Respondent failedto produce any material evidence of unreported income,this defense is hereby dismissed.5. The ninth affirmative defenseAlthough the Respondent alleged that discriminateesRobert Ahrendt, Arnold Anderson, Jerry Baker, CarrollBarnes, Donald Bloomhall, Rene DeWitte, Roland Floren,Norman Gustafson, Earl Haamman. David Hanson, Wal-lace Kimball, Paul Kreber, Ronald Lee, Gerald Meyer,Dale Pritchard. Thomas Reinke. Case Wagner, and WayneWallenberg received fringe benefits from interim em-ployers which were not credited against fringe benefits al-leged in the backpay specification. no evidence was ad-duced in support thereof. The ninth affirmative defense istherefore dismissed.5s6. The 10th affirmative defenseThis defense, which contends that all of the claimantsreceived additional payments of moneys from various la-bor organizations which constituted additional interimearnings during the backpay periods herein and whichshould have been credited against gross backpay, was con-sidered above where it was found that there was no evi-dence to support this contention.5'"' Fhe seventh affirmativ e defense relating to 'vacation pay 'as discussedabove. As noted. this defense was stricken at the hearing' I he Respondent in its brief stated thlat it no longer contests Bernard'shacikpas ientitlement : s set forth In the specification.s Ithe ninth affirmat'ive defense as originall% drawn also listed Eugene(;undvaldson a mong Ihe rele .iant discrlilinatees trowever, the Respondent.in its Ibiief, contends that it no Ihonitei disputes his backpas claim as allegedin the specification5 t On the last da) of tihe hearling. the Respondcnrt sought to further amendits answer tResp Exh. 46) hs introducing iir the first time its Ilth, 12th.and 13th affirmative defenses. While the anmendments were allowed, theallegationii themselves were stricken As theN related generallN to the samegenela l suhect nmatter. it .Il pploil te .at this time to hriefls review them552 SIOUX FALLS STOCK YARDSE. The Individual ClaimantsI. Charles Bernard, Eugene Gundvaldson, and WallaceKimballThe Respondent, in its brief, agreed to the correctness ofthe backpay computation for discriminatees Bernard,Gundvaldson, and Kimball 60 as contained in the specifica-tion. The Respondent argues, however, that the fact thatthese three claimants had obtained interim employmentwas proof that any of the discriminatees could have foundinterim employment during their respective backpay pe-riods. However, such an argument was rejected in Isaacand V'inson Security Services, Inc. ,6where it was found thatthe fact that some discriminatees may have found jobs inthe backpay period while others did not is not evidence ofthe lack of diligence on the part of those who were lesssuccessful.I therefore find that Bernard. Gundvaldson. and Kim-ball are entitled to backpay as set forth in the specifica-tion.622. Robert AhrendtAhrendt's backpay period ran from March 22. 1972. un-til December 3, 1973. when he declined the Respondent'soffer of recall having elected to remain with his interimemployer, All American Transport. Inc. He has been em-ployed at All American Transport as a mechanic since Sep-tember 25, 1972.Commencing with the third quarter of 1972, the spec-ification alleged certain expenses for Ahrendt in connec-tion with his interim employment at All American Trans-together The Respondent contends that no interest should he attal.hed Iits backpay liabilitl with respect to so much of the award as had been paMdbh the Union as strike benefits. insurance premium payments. and pensionpayments, as the employees had actually received these benefit, In (he formof gifts or interest-free loans. The Respiondent contends that the aImotuntawardable as interest should he reduced to make allowance for the unenl-ployment compensation payments received hs the v;rious discriminiateesduring the backpay period The Respondent In support thereof cites theUS. (Court o(f Appeals' decision in ANL. R.B .M, Store, Ina, 468 1 2d 1 146(C.A. 7, 1972). cert. denied 410 l; S. 910 (1973), where interest was disal-lowed on that part of the award which represented lost wages for the periodswhen the union in that matter had advanced interest-free loans in the formof strike benefits on the ground that it would be inequitable io require theRespondent to pay interest on these sums as the claimants had suffered noloss of use of those moneys. I. of course, am hounid hb the Board's decislonin My Store, Inc. 18I NLRB 321, 350 (1970). and in other cases tooi numer-ous to cite, where under like circumstances interest was allowed It shouldbe noted, however, that even the Seventh ( ircuit. in its a:bove-clted decision.did not question the Board's authoril ito allow the inclusion of interetl."'Bernard's backpay period ended on August 20. 1973: (unds.aldsn'son July 23. 1973: and Kimball's on January, 15, 1973 As noted, the hbackpaperiod for all discriminatees began on March 22. 1972. except for discrili-natee (Case Wagner, whose health did not pertlit him to reenlel the lobmarket until April 1, 1972.bi 208 NLRB 47. 50 (1973)h' As found above, backpay for all discriminatees herein. including (;und-valdson. Bernard, and Kimball, will be reduced from that alleged in thespecification by deducting therefrom. after the second quarter of 1972. on aquarterly basis 19 .65 in life insurance premiums as the item was disallioedafter May 31. 1972. To avoid repetition, findings made hereinlfter thatthese and other discriminatees are entitled It) receive bahckpals in accrda;ncewith the backpas specification will autoimaltcalls comprehend (his adllst-menritport. These included an allowance for 23 miles per week ata rate of 10 cents a mile in reimbursement for the addition-al distance driven between his home and All AmericanTransport beyond what he would have been required totravel between his home and the Respondent's stockyard.The specification also alleged the following amounts as ex-penses in connection with his employment as a utility me-chanic at All American Transport in the third quarter of1972: $25 as the purchase price of a uniform: $47.50 forthe price of a tool cabinet, depreciated in that and in allsubsequent quarters for a period over 7 years at a rate of$1.70 per quarter. The sum of $172.50, originally alleged inthe specification as having been spent by Ahrendt in thepurchase of handtools 63 to be used in connection with hisemployment in the third quarter of 1972. is hereby changedin the computation to the first quarter of 1973 in accor-dance with Ahrendt's testimony. However, as Ahrendt didnot convincingly justify the increased cost of the handtoolsat the the original figure alleged therefor of $172.50 willremain.The Respondent, while not challenging the foregoing ex-penses, maintains that Ahrendt failed to conduct a reason-able search for interim employment, was willfully idle dur-ing the first three quarters of 1972, and abandoned theRespondent's employ on September 25, 1972. when he be-gan to work for All American Transport, Inc.I find no merit to these contentions. By the Respon-dent's own count, after examining Ahrendt's job searchrecords at the hearing, it appeared that Ahrendt had ap-plied for 76 jobs during this disputed period. The Respon-dent, however, as it did with most of the other discrimina-tees, asserted that Ahrendt's efforts in obtaining interimemployment were not calculated to be successful as a num-ber of his applications were remade at places where hepreviously had been denied hire during the backpay periodand to which he had returned even in the absence of specif-ic encouragement. As matters worked out, Ahrendt did notget his job with All American Transport until on or abouthis fifth attempt there during the backpay period. There isa strong presumption that, if he had been less persistent ingoing back to All American Transport, he would not haveobtained his job there. In any event, for reasons discussedabove, there is no merit to this argument.64Similarly, no basis is found for the Respondent's conten-tion that Ahrendt was less than diligent in seeking workbecause, during the backpay period, he had not applied forfarmwork. Although Ahrendt had lived on a farm formany years. he had never worked in agriculture profession-ally except to assist members of his family. Ahrendt testi-fied that he never had requested day-farm labor work fromthe State Unemployment Office as such work did not paysufficiently, and he was not looking for part-time work.This argument, which in effect would require him to lowerhis sights, has been rejected by the Board.65Although agri-cultural work was not comparable to the position that hehad held with the Respondent, during the backpay period' Contrars to the speciflcation. Ahrendt testified that he did not pas the$172 S51 alleged in Ihe specificaltin but instead paid approximately $325 forhis handtoolo14 See i5,<A,l ( h roleth Slahi. Inc.. upra' id, i ii Hangers C, .r e a!, .5upri553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did apply for employment at three places where hemight have found related work in the handling and yardingof yard stock-John Morrell and Company, Iowa BeefPackers, and Spencer Foods. However, he was unsuccess-ful in these efforts.As to the Respondent's contention that Ahrendt hadabandoned his employment with the Respondent uponstarting his interim employment with All American Trans-port, it is well established that a discriminatorily dischargedemployee is absolutely and unconditionally entitled to anoffer of reinstatement before being required to make a de-cision as to whether to return.66A subsequent election notto return does not eliminate his right to backpay.Noting that Ahrendt not only was diligent in seekinginterim employment, but also was successful, the Respon-dent's contentions are rejected, and he is entitled to back-pay in the amount set forth in the amended specification,as modified herein above.673. Arnold AndersonAnderson's backpay period ended on November 26.1973, when he declined the Respondent's recall offer infavor of retaining his position as a high school custodianemployed by the Minnehaha County School Board. Ander-son had begun to work for Minnehaha County on a part-time basis on October 11, 1972, continuing in that statusuntil December 1, 1972, when he became a probationarycustodian within that school district at Western HighSchool. On February 1, 1973, he became a full-time perma-nent employee. The only special expense alleged onAnderson's behalf was for the additional 25 miles per weekthat he was obliged to drive to his job at Minnehaha Coun-ty during the backpay period over the distance from hishome to the Respondent's premises. However, Andersontestified that he only drove 2 miles extra each day based ona 5-day week, which would come to only 10 additionalmiles per week or 130 miles per quarter. This expense itemis adjusted accordingly.The Respondent contends that Anderson was not suffi-ciently diligent in seeking interim employment and thatwhen he became a full-time probationary employee at thehigh school on November 26, 1972, he abandoned his em-ployment with the Respondent.Anderson's situation is much the same as that of Ah-rendt, discussed above, except that Anderson found inter-66 The Richard UW' Kaase (ompan., 162 NL.RB at 1331.t7 At the hearing, the backpay specification was amended as to Ahrendtso as to delete fringe benefits in the amount of $740.98 commencing wuththe month of March 1973. The modification, the Compliance Officer teis-lied, represented fringe benefits made available to Ahrendt by All AmericanTransport. which, in fact, exceeded the life and health insurance henefitsthat would have been available from the Respondent had he been employedthere during the backpay period. Accordingly. this adjustment represent, amonetary credit to the benefit of the Respondent. However. as Ahrelidtreceived no vested pension rights from All American Transport, I agree v iththe General Counsel that the Respondent is obligated to make pensiioncontributions to the pension fund on Ahrendt's account until the date herefused to return to the Respondent's employ. In addition, pursuant to thestipulation of the parties. $40 in interim earnings received from Jim's Salesand Service, previously reflected in the backpay specification as han ngbeen realized in the second quarter of 1972, is hereby moved for purposes, ofcomputation to the third quarter of that year.im employment somewhat later in his backpay period.68Shortly after the start of the backpay period, Andersonregistered with the South Dakota Employment SecurityDepartment and was referred for possible employment atMcKennon Hospital, which declined to hire him as helacked experience in air-conditioning.Anderson, at the hearing, gave uncontradicted evidenceof an active and ultimately successful search for employ-ment. At John Morrell and Company, a major meat pack-ing house, the largest employer in Sioux Falls, and the onlyplace where he applied on prior information that theymight be hiring, he was turned down on grounds that hebelonged to a different union than Morrell's employeesand because he was on strike against the Respondent.When the backpay period began, Anderson was 42 yearsold and had been with the Respondent for 20 years duringwhich he had worked with the maintenance crew. He alsoperformed odd jobs and, although he did not have achauffeur's license, had driven a truck for the Respondentat its stockyards and elsewhere.The Respondent adduced no evidence that Andersondeliberately failed to mitigate backpay by not diligentlyseeking interim employment. It is therefore concluded thatbackpay should be paid to him in accordance with thebackpay specification, as modified above.694. Jerrv Lee BakerBaker's backpay period ended on January 21, 1974,when he returned to work for the Respondent.The Respondent contends that Baker was willfully idleduring the first two quarters of 1972 and that backpayshould be reduced accordingly. The record, however.shows that Baker was extremely active in seeking and hold-ing interim employment.'< On March 22, 1972, when thebackpay period began, Baker registered with the South Da-kota Employment Security Department but was not re-ferred to a prospective employer until June 1972 when hewas sent to the Pepsi-Cola Company. Although Pepsi-Colawas prepared to hire him as a truckdriver at $2 an hour, hedeclined this offer to take more renumerative employmentfrom the A-I Sanitary Service where he began work onJune 21, 1972. He thereafter was employed by a successionof employers through the remainder of the backpay period.During the several month interlude of unemploymentbefore starting his job with A-I Sanitary Service, he volun-teered to put in additional time with the Air NationalGuard of which he has been a member since January 1972.These services represented interim earnings which wereX In accordance with Anderson's testimonN. $25 earned h, Anderson Inpart-time employment bs Schweigerl Itrucking during the third quarter of1972 has been added to his interim earnings fuIr that period9 The computation will also reflect a deletion In fringe benefits fromD)ecember 1972 to the end of the backpali period In the amount of $276 atthe motion iof the General C('ounsel. as the life and health insurance benefitsafforded to Anderson ha Minnehaha ( iunts apparently exceeded thosewhich would hase been available from the Respondent The claim for pen-sion contributions bh the Respondent continued to the end of his backpasperiod." At the time of the strike in November 1972. Baker had been emplosedhby the Respondent as an apprentice yardsmnin for ownll 6 dayss When thebackpa. period began. Baker "as approximately 22 sears old and he Is thesoiungest of the claimants554 SIOUX FALLS STOCK YARDScredited against backpay in the specification.7'The record reveals that in the period from March 22 toJune 21, 1972, in addition to his services for the Air Na-tional Guard, Baker had applied for employment on 21occasions.From July through October 1972, Baker was employedby Sweetman Construction Company in Sioux Falls. Fromthe middle of October until the end of December 1972, hewas employed with several other discriminatees by Na-tional Storage Systems, Inc. In January 1973, Baker beganto work for Midwest Auto Crushing as an equipment oper-ator, ajob which he held until April 1973 when he began towork again for Sweetman Construction Company. FromApril 1973 until late October that year, Baker was againemployed by Sweetman Construction Company as thedriver of the gravel truck. Both Baker's Midwest AutoCrushing job and his second job with Sweetman Construc-tion required that he work in various other communities,some of them hundreds of miles from Sioux Falls. Accord-ingly, Baker's interim earnings have been reduced by theunquestioned expenses incurred by him in travel and boardincidental to his employment with Midwest Auto Crushingand Sweetman Construction Company to the extent al-leged in the specification. When his job with SweetmanConstruction ended, he promptly found new work as a la-borer for Colwill Brothers, Inc., an excavation company.From the foregoing, it is apparent that not only was Bak-er diligent in seeking and finally obtaining interim employ-ment, but that he went through very considerable effort tomitigate backpay. I therefore find that backpay be afford-ed in accordance with the specification, as modified above,to reflect his Air National Guard earnings in December1972.725. Carroll BarnesBarnes' backpay period ended on November 12, 1973.when he returned to work for the Respondent.7'As Barnes had no interim earnings from the start of thebackpay period on March 22, 1972, until October 1972, theRespondent contends that Barnes' backpay should be re-duced because he had failed to conduct reasonable searchfor interim employment, had been unlawfully idle duringthe first three quarters of 1972, and had failed to discloseincome received from interim employers during the back-pay period.The record reveals that, at the beginning of the backpayperiod, Barnes registered with the Employment SecurityDepartment of South Dakota and thereafter frequently71 Baker testified Ihat he attended Air National Guard camps in 1972from June 3 through 18. and again from December II to 28, for which. ofcourse, he was paid. The second encampment relieved him of his summerobligation for the year 1973. In accordance with Baker's testimony and themotion of the General Counsel, Baker's National Guard earnings for theDecember National Guard encampment, in the amount of $193. 6. are in-cluded among the deductions from gross backpay in the fourth quarter of1972. His interim earnings of $195.20 for the first encampment are reflectedin the second quarter of 1972.72 As Baker left the Respondent's employ on Octoher I. 1974. after hisrecall. contributions are payable to the pension fund on his account oni,through September 30. 1974.71 Barnes, an assistant business agent of the Utnion since Januarv 1973,replaced Rene DeWitte, also a claimant herein. In that capaciCtwent to that office for the purpose of receiving job refer-rals. However, after the fifth week, an interviewer of thatoffice told him that he would be better off to seek work onhis own because there were not too many jobs, and manypeople were looking for them. As a result of this advice, heno longer frequented the premises of the Employment Se-cunty Department but continued to seek work on his own.At the hearing, the Respondent had the opportunity to ex-amine Barnes' extensive job search record, which revealedthat he had sought employment on a continuing basis. Nocontradictory evidence was adduced.In the fall of 1972, having been unable to obtain steadyemployment, Barnes began to perform assorted short termmaintenance and repair jobs for various local homeowners.These services consisted at various times of home painting,installation of insulation and of room paneling, garageconstruction, door hanging, and the removal of trees andsmall structures. From these 21 jobs, he received the fol-lowing earnings totaled quarterly: 1972-4--$1,252, 1973-I $456. 1973-2-$824, 1973-3-$500,74 and 1973-4-$550.From the record herein it is clear that Barnes was consci-entious in seeking new employment and, although notwholly successful, actively attempted to mitigate backpay.After October 1972, he was required to travel extensivelyin connection with his work, and mileage expenses, notchallenged by the Respondent, are hereby affirmed. Ac-cordingly, it is found that Barnes should be paid backpayon the basis set forth in the backpay specification, as modi-fied by his actual interim earnings listed above.756. Donald BloomhallThe backpay specification alleges that Bloomhall is enti-tled to backpay for the period from March 22, 1972, untilJanuary 15, 1973, when he resumed his employment withthe Respondent. The Respondent would reduceBloomhall's backpay entitlement on grounds that he wasnot sufficiently diligent in seeking interim employment andon the allegation that he had failed to disclose his trueinterim earnings.At the time the backpay period began, Bloomhall was 55years old and had been employed by the Respondent for21 years. As the other claimants did at the start of thebackpay period, he registered with the South Dakota Em-ployment Security Department and visited that office on anumber of occasions in search for work. He received nojob referrals.74 Barnes was hospitalized for I week starting June 7, 1973. and under hisphsician's order did not resume work until September 3. Accordingly, inthe manner described above in the discussion concerning the formula com-pulation in cases of illness, an appropriate adjustment was made in thesecond and third quarters of 1973.I he Union's motion made at the hearing and renewed by the General(Counsel In his brief. that the specification be amended to allege as an ex-pense on Barnes' behalf the sum of S150 for tools and equipment in connec-tion with his maintenance and repair work, is again denied. As noted at thehearing. a number of amendments to the pleadings were allowed to coverrea.ionable inadvertencies. These are reflected in the computations in theappendices hereto. However, a formal backpay hearing is not a discosersproceeding. and to allow a continuing series of such amendments on anunlimited basis whenever a discriminatee indicates that he is entitled tomore than i, alleged in the specification on his behalf could well serve todeprive the Respondent of a fair hearing555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor appoximately I years before the start of the back-pay period, Bloomhall performed a variety of odd jobs forwhich he had earned approximately $20 to $30 a week. Ashis earnings from these sources did not increase during thebackpay period, they do not constitute interim earnings.He continued with these tasks during the backpay period.During the second quarter of 1972, Bloomhall also workedon a part-time basis for Bershide Auto, a concern engagedin buying and selling automobiles. Bloomhall's work con-sisted of accompanying Bershide, the proprietor of thebusiness, on a weekly basis to other communities to driveback purchased automobiles. On several of these trips,Bloomhall applied for work with employers, usually auto-mobile dealers, in towns more than 200 miles from SiouxFalls. On these occasions, when applicable, he offered tomove to the communities of the prospective employers ifthey would hire him.76During 5 days in August 1972, Bloomhall was employedby the Sioux Empire Fair Association to work at the fairwhich was in progress at that time. Bloomhall next foundwork at National Storage Systems, Inc., where, with otherdiscriminatees, he was employed between October 16 andDecember 22, 1972. While with National Storage Systems,Bloomhall worked each day of the week, including all butfour Sundays. On the basis of a referral by the South DakotaEmployment Security Department, he obtained employmentas a laborer at the C. J. Delbridge farm after his employmentat National Storage Systems ended. He remained with Del-bridge through the end of 1972.77No merit is found in the Respondent's position thatBloomhall was not earnest in seeking employment becausehe principally tended to apply for work with individuals hehad known before or that, on occasions when he soughtwork in other communities, he happened to be there whileon a business trip for Bershide. It is not an unusual practicefor individuals looking for employment to seek assistancefrom friends and acquaintances in helping them to findwork. The Board has never ruled that a job effort is notsincere merely because the applicant was also transactingother business at the time of application. As a practicalmatter, it is hard to see how a job applicant could hurt hisstanding with a prospective employer by spending hismoney there. References by the Respondent to Bloomhall'sprior work experience as a plumber, in heavy equipmentoperation, and in automotive body repair tend to overlookthe factors of his age and that he had been employed hbythe Respondent continuously for a period of 21 years whenthe backpay period began. His last job with the Respon-dent, far removed from those fields, had been to weigh andcount cattle. Noting that Bloomhall had made an on goingeffort to find employment, with partial success, during thebackpay period and that he had accepted the job referral'6 On certain of these trips for Bershide. BlooInih ;ll Imade secil .ai ppli..l-lions for employment in Aberdeen, South l)iakotl ;lapproximalely 235 tinilefrom Sioux Falls. Aberdeen was Blo,.mh;ll's hometoswni7 Ihe only expense alleged for Rhonihh;all wais $20 representing 20l cxtlamiles driven from his home to the National Storage Systems job heyoltd thedistance from Bloomhall's home toe the stocka;rds On the baisis of 4 cstramiles a day round trip. for a total If 20 miles ;ia week for 7 weeks. thi itl lcis allowed.from the Employment Security Department and any otherwork opportunities that appeared to come his way, ithereby is concluded that Bloomhall is entitled to receivebackpay as set forth in the specification.7. Glenn BuusBuus' backpay period began on March 22, 1972, andended on January 7, 1974, when he accepted the Respon-dent's offer of reinstatement. Except for $40 in return forpicketing on behalf of other strikers during the secondquarter of 1972, Buus had no interim earnings during thatperiod.78The Respondent contends that Buus had not been dili-gent in seeking interim employment and that he had will-fully been idle.At the time his backpay period began. Buus was 49 yearsold, a high school graduate, and had been continuouslyemployed by the Respondent as a mechanic since May1959. In this capacity, he had checked trucks and front-endloaders gassing the equipment and changing tires. Prior tothe start of his employment with the Respondent, he hadhad 9 or 10 years experience in automotive bodywork. Ac-cordingly, Buus' initial job efforts were made with a varietyof firms involved in the automotive field-repair stationsand salvage companies. When he was unsuccessful in ob-taining employment in jobs where his experience wasgreatest, he turned to other work offering his services as alaborer. From time to time, however, Buus again tried tofind work with employers who utilized motor vehicles intheir business.Buus' testimony as to his unfruitful but continuing ef-forts to find interim employment was uncontradicted andis credited. Accordingly, his lack of success in obtainingwork does not impeach his testimony or relieve the Re-spondent of its burden of proving facts to mitigate its lia-bility.?7I therefore conclude that Buus is entitled to backpay inaccordance with the specification.8. Rene DeWitteDeWitte's backpay period ended on January 21, 1974,when he accepted the Respondent's offer of reinstatement.The record shows that, although DeWitte was unem-ployed during the first two quarters of 1972, in July 1972he was able to obtain work with both Baltic Farmers Ele-vator Company and concurrent employment with theObert Oien farm.80From July 1972 to the end of the back-pay period, DeWitte had continuous interim earnings, al-though they were less than what he would have earned hadhe been employed by the Respondent during that period.The Respondent, however, does not contend that DeWitteRK Buus did have certain inctlome during the hatckpa;i period from purchas-rieg wrecked cars, repilring them and reselling them at a profit However.since he had been doing this from aI time prior to the start of the backpasperiod, it is not tnterlided bh either of the parties that thesr proceeds constl-Iluted inlerinl earnings.7 [11alhir :lld ( or,,nt,1l /n. 215 NI RB 21 1. 215 (1Y71, enld 530 F.2d,93 I(t A. t,. 197t) 1/hi I idlat (1 ,p 2107 NLRB at 595 596i,)e'eWittc lived in Itllti South Da)kota, .,here the elevalt ir was located11;ilc i stiuated apprinlanilev 1 5 miles frim the Respondent' st ocksards556 SIOUX FALLS STOCK YARDShad failed to meet his responsibility to mitigate backpayafter July 1972. As to the Respondent's contention thatDeWitte had not been diligent in the first part of his back-pay period, it appears that DeWitte applied at approxi-matel5y 24 places of employment between April 10() and JulN5, 1972, and that he had registered with the limplonmentSecurity Department. which he revisited on an average ofonce a week until he bagan his employment in Jul, 1972.The Respondent adduced no evidence that l)eWittc didnot make a good-faith effort to find interim employ ment orfailed to the best of his ability to mitigate backpa, herein.Accordingly, I conclude that DeWitte should he awardedbackpay in accordance with the specification.9. Lloyd EitremEitrem's backpay period ran from March 22. 1972. toJanuary 21. 1974. when he returned to work for the Re-spondent. During his backpay period. he had hut one inter-val of interim employment- from Novemhbei 1. 1972, toDecember 31, 1972 -when. with seseral other discrimina-tees, he obtained a temporary position wsith National Stor-age Systems, Inc. There, Eitremin served as steel construc-tion foreman.The Respondent contends that Eitrem was not diligentin seeking interim employment and was willfully idle dur-ing the four quarters of 1972 and the first quarter of 1973.Eitrem was hospitalized on June 25, 1973. with a heartcondition. a continuing ailment which apparently served tointerrupt and delay his testimony at the hearing."sHow-ever, the Respondent argues that Eitrem. who was 49 at thetime his backpay period began. was a high school graduatewith prior work experience in a range of activities and thathis principal efforts at obtaining interim employment,which consisted of applying at a variety of bars on a repeti-tive cycle while having drinks. does not constitute a seriousor sincere search for work.The record reveals that Litrem. prior to the start of hisemployment by the Respondent in November 195S,:2 hadfarmed for I year in 1948, owned his own restauriant for Iyear in 1949, and had worked as an electrician welder in1957 for a firm in St. Paul. Mlinnesota.$3While Eitrem's job search at s arious bars under the cir-cumstances described seemed at first to be dubious, it ap-pears that Fitrem's principal prior work experience beforejoining the Respondent had been as a hlrlender, a profes-sion in which he worked for 8 Nears staiting in 195(. liecontinued to tend bar even during his year a.i an electricianwelder and was hired awal, fronm a bartender position b,the Respondent. AccordinglN. it is found, contrarv to theRespondent's position, that Fitrem's efforts at obtainingbartending work during the backpas period constitutedvalid efforts at obtaining interim emplonmenrit in a fieldconsistent with his experience. After his heart ailenlt ini Erenm left the Respondeln's implo n April 1974 with a d, iahilltpension folloAing his recall during Ihe precediln .Jiiuil.ls2 Fitrenl was a sardiman willh the Respondenl .As sixth he droie hICstock, "iardi"ng them ofH the scale ald lino pens.83 In Jariuirs 1973. during his hbackpa pclriod. -inpIdl ni n lde 311 tulsticessful effort to return i, work for the St I'aul oiinceri \ln .,il ppl.l.n fo(la sitillar posltion c elsewshire \i is als ) I t ristilthe summer of 1973, he continued, again unsuccessfully, toseek bartending work explaining that his physical condi-tion had made inside work desirable. 4IFor unrecalled reasons. Eitrem did not register with theEmployment Security Department until April 12, 1972,and thereafter visited there each month until his benefitsexpired on October 1972. However, he did not receive ajobreferral. He then began his temporary job with NationalStorage Systems, as noted above.F rom the foregoing, it is concluded that Respondent hasfailed to show that Eitrem, in view of his work experienceanid poor health. did not conduct a diligent search for in-terim employment and, accordingly, that backpay shouldbe awarded as alleged in the specification.10. Roland FlorenFloren was recalled to the Respondent's stockyards onD)ecember 10. 1973, thereby ending his backpay period.Floren, 44 sears old at the time the backpay period be-gan. had begun his employment with the Respondent inAugust 1954. His entire work experience was in the perfor-mlnce of common labor. From 1960, he had had a secondjob performing maintenance work with the NorthwesternNational Bank of Sioux Falls, which paid him $100 amonth or $300 per quarter.85At an unrecalled date earlierin the backpay period. Floren registered with the SouthDakota Employment Security Department but received nojob referrals. lie was able to find employment with theSioux Falls Street Department from September I to 7,1972. and from September I I to 22, 1972, he was employed1b Norlin Concrete. He worked as a janitor-floorsweeperfor the Farmer's Union Grain Terminal Association fromSeptember 25. 1972. through December 30, 1972. He wasnot thereafter employed. except for his continuing work atthe bank, until August 6, 1973, when he was hired by theSioux I alls Park Department. He continued to work thereuntil l)ecember 7. 1973, after which he was recalled by theRe-spondent.I he Respondent contends that Floren had failed andrefused to conduct a reasonable search for interim employ-ment arnd was w illfully idle during portions of the backpayperiod. Although his job search record shows that, duringhis initial period of unemployment in the backpay period(f approximniatel 5 months, he made 76 unsuccessful at-tempts to obtain interim employment, the Respondentquestioned the validity of his efforts noting that he had hada substantial picketing obhligationAs'and that he had visitedonls 39 different prospective employers in the course ofthese 76 attempts. The Respondent also argues that, duringthe second period of unemployment experienced by Flo-I'l triin prslusls had been hospilallzed from March II to 15. 1973.a:lh ia Iroke and hspertension and did not apply for work Irom Ma) 16 to.c1lne 1 Oiif th.t ,eair for reason,s of health The hackpay computation in therpeliflutaiiii O.as a.djustcd aicordingls.I he' ,IpeC.Iatio pro.lides a credit against gross backpay for Floren'searlnillg. til .bank during the hackpas period which were in excess of,uhihat h had carried prior tiW the start of the hackpas period. Such credits areli0ficted II the se.ond quarter of 1972 a:n In the second and third quartersh ified that lie had ikee 7 hurs a da1 or 4 d s a(' 1|h{cnll h.d tirtifhed that e had plliketed 3 hours a da. 3 or 4 days a557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDren, the large number of unsuccessful job contacts listed inhis work search record were also of insufficient caliber ashe had only, in this period, submitted three formal writtenapplications and had persisted in returning to employersunsuccesssfully tried in the past. These arguments havebeen unfavorably considered in detail above. The Respon-dent has not offered proof to contradict Floren's testimonyas to a pattern of continuing job efforts in his area of com-petence. Apparently, the Respondent is as ready to con-demn those claimants who have made many job contactsduring the backpay period as those who in its opinion hadnot made enough. Floren's lack of success in obtainingemployment during certain intervals of his backpay perioddoes not impeach his testimony or relieve the Respondentof its burden of proving facts to mitigate its liability.87I therefore find that Floren is entitled to be made wholeas alleged in the backpay specification.I .James GallagherGallagher's backpay period ended on January 15, 1973.when he returned to work for the Respondent. When thebackpay period began, he was 59 years old, had an eighthgrade education, and had been employed by the Respon-dent since November 2, 1952, in a specialized capacity."8During the backpay period, he found no employment and,thus, had no interim earnings, although the record indi-cates that he made a diligent search and, on at least threeoccasions, was rejected by prospective employers becauseof his age. The Respondent adduced no contrary evidencethat Gallagher had made other than a good-faith search foremployment during the backpay period or that he other-wise took himself out of the labor market. Accordingly, it isconcluded that Gallagher be paid in accordance with thebackpay specification.8912. Leo GroosGroos' backpay ran from March 22, 1972, until January21, 1974, when he was recalled by the Respondent. Al-though his record of job attempts, kept during the backpayperiod, showed that he had made approximately 82 at-tempts at finding interim employment, he was not success-ful in his efforts and, thus, had no interim earnings.'-7 See Valley Mold Company, supra.s8 Gallagher's job classification with the Respondent was as a scalecoun-ter. As such, he counted sheep as they came off the scale and saw that the)were separated properly as to the respective buyers.e8 It is also noted that Gallagher had applied for state unemploynlenlbenefits on March 22, 1972, but received no job referrals. For reasons statedabove, no merit is found to the Respondent's repeated assertions thatGallagher's job efforts were compromised by virtue of the fact that he ap-plied for employment with a variety of prospective employers at times whenhe was also a customer at their premises or because he returned to placeswhere his applications had previously been rejected.9 Groos experienced emotional difficulty which interrupted his testimonyat the hearing when he was first called This apparently was traceable to alincident on May 30. 1974, after his recall by the Respondent. when he wa'struck by an animal in the cattle arena of the Respondent's stockyards. Asa result, he sustained injuries to his legs and abdomen. According to astipulation reached by the parties at the hearing based upon representationsmade by the Respondent from its records, from the time of Groos' recall inJanuary 1974, until the time of his mishap at the end of May of that sear.At the time his backpay period began, Groos was 61years old and had been employed as a truckdriver by theRespondent since June 1953. It is not disputed that he alsohad a 60-percent disability in his left hand stemming froma job-related injury occurring in 1958. As did the otherapplicants, at an unrecalled date soon after March 22,1972, Groos registered with the Employment Security De-partment and received unemployment benefits for approxi-mately 26 weeks. For reasons specified above, no merit isfound to the Respondent's contention that Groos was notactive in seeking work during the backpay period becausehe reapplied for work with a number of prospective em-ployers although without previous success, and as he didnot always have relevant experience for each job sought.As the General Counsel indicates in noting Groos' educa-tion, age, experience, and manual disability, his lack ofsuccess in finding work is not sufficient in itself to disquali-fy him from backpay. As the Respondent has presented noevidence to disqualify Groos from receiving backpay as setforth in the specification, it is found that the amount al-leged therein should be paid.9'13. Norman D. GustafsonGustafson's backpay period ended on November 12,1973. He was not employed from the start of the backpayperiod on March 22, 1972, until July 1972 when he beganto work for the Farmers Union Grain Terminal Associa-tion. He remained there for the rest of the backpay period.The Respondent contends that no backpay should be al-lowed for the first two quarters of 1972 as Gustafson waswillfully idle and was not sufficiently diligent in seekinginterim employment.92This position, however, is contra-dicted by the evidence in the record which shows that, duringthe disputed first two quarters of 1972, Gustafson conductedan active job search.At the start of the backpay period, Gustafson, then 44years old, registered with the Employment Security De-partment of South Dakota and visited that office from 8 to10 times before finding work independently at theFarmer's Union Grain Terminal. He received no job refer-rals. The first place he sought work was at John MorrellGro,, s had consistently worked schedules of at least 40 hours a week and ontwo occasions worked weeks of 50 and 54 hours However. from the time ofhis injury, he no longer continued his work schedule and left the Respon-dent's employ on September 1, 1974, Months later, when recalled by theRespondent. (iroos was able to complete his testimony only with great ar-duousnes. From m) observation of the witness on the stand and in consid-eration of the a ailable evidence. I find no justificaion for the Respondent'scharacterization. in its brief. that Groos had tried "to lull those present atthe hearing, b) creating an atmosphere of sympathy precipitated by hisemotional instability [whichl would hase captured the esteem of even themost seasoned members of Broadway's Screen Actors Guild."Accordingly, (iroos' uncontradicted testimony as to his job eflorts duringthe backpay period are hereby credited. It is also found from the foregoingthat this disability, which apparently made difficult (iroos testimon) at thehearing, occurred only after the conclusion of the backpa) period and wasnot a factor in his ability to obtain interim employment.' As noted above. the specification, as amended, alleges that pensionpayments need bhe made on (roos' account only until August 31, 1974,when his emplo!metnt with the Respondent formally ended Accordingly.this is sio found~2 This would encompass a period of approximately 14 weeks within thebackpay perlod558 SIOUX FALLS STOCK YARDSand Company, the highest paying employer in Sioux Fallsand an enterprise related in nature to that of the Respon-dent. Morrell's interviewer was not interested in him be-cause of his age but was complimentary as to his 15-yearrecord of employment as a maintenance man with the Re-spondent. Thereafter, he applied at Morrell approximately6 to 10 times during the second quarter of 1972. The recordalso reveals that Gustafson sought work at a wide varietyof other places. There is no showing that Gustafson wasother than extremely diligent in attempting to find interimemployment and, in fact, was employed for more than 85percent of his backpay period in a position where his earn-ings were comparable to those which would have been paidby the Respondent during that period.93The General Counsel seeks expenses of 14 miles a day inconnection with the mileage traveled by Gustafson to thegrain terminal above what he would have driven to theRespondent's stockyards. Computed at the above-notedrate of 10 cents per mile, I find that the record justified thisexpense and it should be allowed.It therefore is concluded that Gustafson be reimbursedby the Respondent in the amount set forth in the specifica-tion.14. Earl J. HammanHamman's backpay period ended on January 28, 1974,when he resumed his employment with the Respondent.The record revealed that Hamman was unemployed fromthe start of his backpay period on March 22, 1972, untilaround October 20, 1972, when he and several other dis-criminatees found temporary work with National StorageSystems, Inc., for a period of approximiately 1-1/2months.94Hamman was again unemployed during the firstquarter of 1973 but, by the second quarter of that year, hadobtained modest employment at the Truck Haven Cafe,Inc., of Minnehaha for which interim earnings were de-ducted from backpay in specification. Hamman testifiedthat, as he was earning so little money at the Truck HavenCafe, he sought and soon found better employment withSweetman Construction Company (Concrete MaterialsCo.). He continued to work for Sweetman ConstructionCompany early in the second quarter of 1973 until he wasrecalled to work by the Respondent. His position at Sweet-man Construction Company required that he operate atruck at a quarry owned by the concern. His job was todrive rocks from the bottom of the quarry owned by Sweet-man to a crusher located on top of the quarry where hewould dump the rocks on to a conveyer leading into thecrushing machine.95Hamman's compensation while with93 As certain fringe benefits were paid by his interim employer in the formof life insurance and health and welfare benefits, his overall backpa) entitle-ment was reduced accordingly.On or about March 1, 1972, shortly before the start of the backpayperiod, Hamman's wife purchased a beer tavern in her own name with herown funds. She continued to operate this tavern at a loss until she sold it inSeptember 1972. During the period that his wife continued to operate thistavern, Hamman assisted her by opening the establishment at around 2:30or 3 p.m. each afternoon. by sweeping. and by serving an occasional lateafternoon beer. Traffic in the tavern did not plck lip until around 5 p.m, bywhich time his wife was there prepared to take over. HFe was never paid forhis services at his wife's tavernSweetman was roughly comparable to what he would haveearned had he been employed by the Respondent duringthat period.The Respondent contends that Hamman has failed toconduct a reasonable search for interim employment dur-ing the first, second, and third quarters of 1972, and thathis backpay entitlement should be reduced accordingly.The Respondent further contends that Hamman's testi-mony concerning his efforts at finding interim employmentshould not be credited in that his job search records wereinaccurate, largely undated, and at times exaggerated.Hamman's job search list, as presented at the hearing, hadbeen recopied at his request by a friend from a notebookand from various scraps of paper on which he had re-corded his efforts at or around the time when they weremade. The original records thereafter were discarded.Hamman conceded that the recopied job search recordswere incorrect in several respects. The entries had not beenarranged in chronological order, many were undated, andthere were a number of duplicate and unduly repetitiveentries shown at various points throughout the list. Ham-man, however, to his best ability attempted to clarify anyincorrect impressions that might be drawn from the list andsought to indicate which entries were not arranged in theirproper order and which entries were improperly repetitive.Early in his backpay period, he registered with the Employ-ment Security Department and continued to draw unem-ployment benefits for 26 weeks until October 1972. Thereis no record that he had ever rejected work to which he hadbeen referred by that office and for which he was qualified.He testified, without contradiction, that during his back-pay period he actively sought employment at least 3 days aweek and also continued to seek work while he was withNational Storage Systems and with the Truck Haven Cafe.At the time the backpay period began, Hamman was about46 years of age. His education had ended at the eighthgrade.At most, the evidence as to Hamman's search for interimemployment during the disputed quarters of his backpayperiod shows poor recordkeeping, uncertainty as to mem-ory, and perhaps exaggeration; but there is no difficulty inascertaining his interim earnings within a reasonable ap-proximation.6 For reasons discussed above, I do not findthat his picketing activities, which did not exceed thetime spent by other discriminatees, interfered with hissearch for work, nor did the 2 or 3 hours he spent assistinghis wife in her tavern during the mid to late afternooneffectively serve to remove him from the labor market.From the evidence at the hearing, it would appear that hispicketing activities, if anything, conflicted only with thetime available to assist his wife in the tavern.No merit is found to the Respondent's contention thatthere were employment opportunities opened to Hammanin other fields inasmuch as he had had prior experience intruckdriving, construction work, sandblasting, common la-bor, and as a short order cook. Hamman had been with theRespondent for approximately 24 years, and his sandblast-" Hamman was not required to have a chauffeur's license to perform thisfunction as the truck was operated solely on company property.' Patrick F Icci, d/h, a Pat Izzi Trucking Company, 162 NLRB 242. 24519h66. enfd. 395 F 2d 241 (C A 1, 1968).559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing experience had taken place more than a quarter of acentury before. His essential prior experience had been inthe performance of manual labor, and, even as a driver, hewas merely concerned with operating a Sweetman truck forshort distances entirely on that company's premises.97From the record as a whole, I find that Hamman was infact active in seeking interim employment and, upon ob-taining such work, diligent in attempting to improve hissituation. Accordingly, I find that Hamman should be al-lowed backpay as alleged in the specification.9815. David A. HansonHanson's backpay period ended on January 21, 1974,when he was recalled to work b) the Respondent.The Respondent contends that Hanson's backpay enti-tlement should be reduced in that he willfully was idle dur-ing the four quarters of 1972 and the first quarter of 1974.and that he had failed to disclose income received frominterim employment during the backpay period.Hanson. about 34 years old when the backpay periodbegan and a high school graduate, had been employed bythe Respondent as a delivery man." In the first quarter of1972, he obtained very brief interim employment on a part-time basis as a substitute school busdriver for the BrandonValley School District No. 150. This work was not per-formed in the second quarter of that year, but, in Septem-ber 1972 at the start of the fall term. Hanson became afull-time driver for that school district. As such, he had hisown route which he ran 5 days a week for a total of 3 hoursa day. In the early morning he would drive the students toschool, returning at about 3 p.m. to drive them home. Hecontinued this part-time job as a school busdriver throughthe fourth quarter of 1973.In addition to the foregoing, Hanson testified that hepicketed for others beside himself for which he sometimeswas paid. Accordingly Hanson shows interim earnings forhaving performed six extra picketing shifts at the rate of $4each during the third quarter of 1972 for a total of $3().Hanson also earned $30 during the fourth quarter of 1972from Brandon Bowling Lanes, and additional sums as asurveyor's assistant in the employ of Brandon Realt C'om--panv, a firm ,wined by his brother-in-law .""Hanson's job search record introduced at the hearing,which had been copied from original but since discardedi Plielr toi' TC iike, l l olllll n hid haid ai pairl-Iin icn p(olltii ll Iith t \illlI,Vucking in c ich i e t d!scpitchedl iie'IcCk [iTom tilhe Respondient', pTcniiscIo WVillcTs-o.,nedn tlucks I his ciiplhciienti v, as discointinued as it vimldhave required him ti riosi his t niin's picket line au the Respondenll' pielI-ises.'I At tile }leirille. the is~ecificltllnl .il .us lnCinl ede 1o reduce tlanilnllSIilileagce entitlellil t while p cllhl) ed b5 Sceetmn n's ('onstiucliion ( 'onlp aniifrom 1i to 8 miles a dai. , or 40 miles pcl- c leek. ill the second quarter. .land ltreduce the suhbscquent iileage expenses mil connection iA itithi jhi b bh\ 'percent in thil Icllillilng qliari s. A htie had lied ili liin .lking ciit.llcoif the Rcspondei icii hil a In iurled this cxpense drivinlg to Sweelnanri'i , Ifind that thcesi c I .leglc expenses, allowed ait Ihie ire of I1( cent, per milc. iarreasonable a niid ihllld bi e a:llowIed.9 III i his ol c th iie Rcs'poindc t, lit. all in dlltlCs incie Ito drice thie 111-ch:sers of li ii stoiik hi tile Respondent's peals alid it clOuilt tihc lixcstci ki '\lllg ti i thl e I lll'.ki t) B iratndoti , K.citl .Ilaon aciIssls de tie scrcc ve r prilcipali c htilcdcig the rianig pobnotes, shows that Hanson made 25 job contacts from thestart of his backpay period on or about March 22, 1972,until September 5. 1972, when he began to work as a regu-lar school busdriver. In his job search list, Hanson set forthhis interim earnings from September 5, 1972, to the end ofhis backpay period. These listed earnings are inconsistentwith those set forth in the backpay specification to the fol-lowing extent: In his own record, Hanson had written thatduring the period from September 5 to 30. 1972, he hadearned $151.35 from the Brandon Valley School District asa busdriver. This sum is added to his interim earnings dur-ing the third quarter of 1972. During the fourth quarter of1972, Hanson listed earnings of $498.60 from the operationof the school bus as compared to $620.40 for that periodalleged in the specification. In the first quarter of 1973,Hanson's earnings from the operation of the school bus,according to his own records, came to a total of $635.91 asopposed to the $579.04 set forth in the specification. Thedifference between his record and the figure in the spec-ification for the second quarter of 1973 from the operationof the school bus was rather nominal. He recorded earn-ings of $602.43. while the specification set forth $604.89.During the third quarter, which included the school vaca-tion period, Hanson realized only $237.73 as compared to$24.50 in the specification.0°lWith the resumption of theschool sear, Hanson returned to full-time school busdriv-ing and, during the fourth quarter of 1973, earned $558.86as opposed to $609 set forth for that period in the specifica-tion. Although the specification alleged that Hanson hadno interim earnings during the first quarter of 1974, hisbackpacy period having ended on January 21 of that year,Hanson's own records show that he continued to drive theschool bus for which he received an additional $231. I findthat these records of earnings which were kept by Hansonare more accurate than the more secondary figures setforth in the backpay specification and they are herebycadopted."?2T o these earnings, of course, must be added hisconcurrent interim quarterly receipts from other em-ploNers, such as Brandon Realty, and Brandon BowlingIanes, and from his paid picketing.At the hearing, Hanson was a difficult witness. His rec-ord of job searches, as noted, was not well kept and hismemory of events was quite poor. Nonetheless, his testi-mony is uncontradicted and there appears to be no basisfor concluding that Hanson's efforts at obtaining interimemployment were inadequate. As noted above in the dis-cussion of Earl J. Hamman's claim, a discriminatee's poorrecordkeeping and bad memorN do not in themselves con-stitute grounds for disqualifying him from backpay.103InOhio [foist Maiufacturing Co;., '4i a discriminatee's backpaywas not reduced although he had recorded the name ofonly one prospective employer a week in order to meetunemployment compensation requirements. As did Han-ro t Aihough Hiianson did nlot work fir the Briandon V alle School D)istrictl!om tiin e 22 itc Septcillher 4. 1973. the laciathin period. according to his jobsearch records. he miade t0 separ;ate wicik Ipplications in that interval.i'i: N\thh tugh lianon adsll iltedl. did not in the first instance inform the(;cclci.l ( culiclsel htforc tihe Iicaring if all the incolme set Ftrth ion his jobc:.cllh hst there is n evidenc thatll he deliberately had attempted to con-cal tIll, ilnformati, il and it k:as full aiind free affirmed at the hearing." ec ParicA lz i / cl d h 1I P 1::il Irl Aint (* nani.i cipraciI l0U2 NI RB 472, 475 11)73)560 SIOUX FALLS STOCK YARDSson, the discriminatee in that case testified that he alsovisited other employers as his resources permitted. Simi-larly. there is no basis for a finding that Hanson's backpayshould be reduced because he had accepted part-time workfrom the Brandon Valley School District for substantiallyall of the backpay period.'°sThe Respondent has notshown that Hanson refused an, employment offered tohim. For the above reasons, it is concluded that Hanson isentitled to backpay as alleged in the backpay specification.as modified above.16. Paul KreberKreber's backpay period ended on January 28. 1974.when he was recalled to work by the Respondent.Although the Respondent contends that Kreber waswillfully idle during the first three quarters of 1972 and thatany backpay awarded to him should be reduced accord-ingly, there is no evidence in the record to support thisposition. Rather, the record shows that Kreber registeredwith the Employment Security Department of South Dako-ta shortly after his backpay period began on March 22.1972. and, although not required to do so to maintain eligi-bility for benefits. he visited that office once a week to lookfor work. The Employment Security I)epartment referredhim but once, to a truckdriving job at Sweetman Construc-tion Co., but he was not hired. Although he conducted anormal search for employment from late March to Septem-ber 1972, he did not get work until October I. 1972. whenhe, together with several other discriminatees. began a pe-riod of temporary employment with National Storage Sys-tems, Inc.106In February 1973. after several attempts there, he suc-ceeded in obtaining a position as a taxi driver for the Safe-way Cab Company' in Sioux Falls where he Aorked for thebalance of 1973. His earnings from Safewa': Cab were sub-stantially less than they would have been had he been em-ployed by the Respondent during that period. He contin-ued to visit the Employment Security Department for workreferrals even though his eligibility for unemploymentcompensation had long since expired.The Respondent has adduced no evidence that Krebermade less than a good-faith search for employment partic-ularly in view of his physical size and disability. As it alsois noted that he was also successful in obtaining interimearnings, I find that he should receive backpay in accor-dance with the specification.17. Ronald LeeLee's backpay period was from March 22, 1972. until hedeclined to accept the Respondent's recall offer on Octo-ber 29, 1973, as by that date he had other employment inanother county.Ohio Hnirsr Manufacturing (, 202 NLRB It 475.1In Kreber. who is 6 fool and I Inch tall and weighs 3()X poulind. ha.d hltdtwo operations on his knee and leg from a scrl c-connneitted inljurs ()rigl-nalls. this disabililv. which was incurred in .IhouI 19SI. , as rated at '()percent but was reduced to 10 percent in 1963 ftc worked for Ihe Respll-dent as a hog chute counterNo merit is found to the Respondent's contention thatLee had abandoned his employment with the Respondentwhen. in mid-July 1972. he took the above-mentioned jobwith Titonka Plumbing. Heating & Supply in Titonka,Iowa, a town distantly situated from Sioux Falls. As notedabove, a discriminatee does not abandon his right to rein-statement at the time he fulfills his obligation to obtaininterim employment but has an absolute right to receive anoffer of reinstatement from the Respondent before exercis-ing his option as to whether to continue his relationshipwith the Respondent."") Accordingly. the Respondent'sbackpay responsibility to Lee. including its obligation tomake payments to the pension fund on his behalf, did notend until an offer of recall was made and declined on Oc-tober 29, 1973.SimilarNl. there is no basis for the Respondent's conten-tion that Lee was not sufficiently diligent in his efforts toobtain interim employment in the first two quarters of1972. the only inter\ai in his backpay period when he wasnot employed on a full-time basis.oS In this connection, theRespondent argues that Lee. who was 31 years old whenthe backpiay period began and a high school graduate.through the exercise of appropriate effort could have founda plumbing job in the Sioux Falls area sooner than he ulti-mately did in Titonka on the basis of his background in thefield and the related newspaper advertisements for plumb-ers. Although it is true that Lee had had 5 years' previousexperience as a sprinkler fitter with a fire protection com-pan, in Kansas City, he would have needed an additional2 sears to finish a related correspondence course he wastaking while on the road and had never completed an ap-prenticeship program. Lee, therefore, did not apply forplumbing work in Sioux Falls as the head of the localplumbers and steamfitters union in that area had informedhim that his prior experience would not be recognized bythat union, and he would have to start at the bottom as anapprentice.1°9During Lee's period of unemployment from March 22.1972, to mid-July 1972, he made approximately 35 contactsto find interim employment °s and registered with both theSouth Dakota Employment Security Department and, forfrom 4 to 6 weeks, with a commercial employment agency.There is no record that Lee, who was employed for somuch of the backpay period by virtue of his willingness torelocate his family and himself to a distant community.had ever rejected a job or was less than diligent in seekingemployment at any time during the backpay period.At the hearing, the backpay specification was amendedto allow Lee closing costs in the amount of $917 in connec-tion with the sale of his home in Sioux Falls at the time of,rlhard if Aa aii (Cmrqipa supru"' As noted. the segment [If the first quarter of 1972 that Is includable inthe hibkpalt peri..d amounted Io onls slighll more than I week." I.ee leestfiled that he knew of but two nonunion plumbing shops InSlosx F;lls. tIe ier was able to work at a plumbing job in Iowa as thatSlate has ni licenling icquirementi As was the cilse with mosl of the discriminatees. certain of Lee's jobiliemlps were ilth prospeutlc emplo'sers who prevousls had dechlined ithire hlml NU,nclhcc,. is indicated. for some iof these claimants their persisltn..C is leae.rded .tnd he iBoa.rd. in ans event. hits not held that repealedJ.,h atiempts ;it gi'en m l catlilns Is 111OllrlIstcrl wiih a good-fallh search fortnterllll eltpll, mcll .561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis move to Titonka on or about August 1, 1972."' It iswell-established that discriminatees who move to othercommunities to obtain interim employment are entitled tobe reimbursed for their closing costs and other incidentalexpenses, including the expenses involved in transportingtheir possessions."Accordingly, I find that Lee is entitled to backpay as setforth in the amended specification."318. John LoewenLoewen's backpay period ended on January 15, 1973,when he returned to work for the Respondent resuming ajob that had begun in September 1949. Approximately 53years of age when the backpay period began and the victimof an earlier heart attack 1' which precluded him fromdoing heavy work, he sought interim employment princi-pally in automobile repair, janitorial work, and truckdriv-ing areas where he had had prior experience."5Unsuccessful in his efforts at obtaining employment dur-ing the backpay period until finding part-time janitorialwork with a church on December 1, 1973, he had registeredwith the South Dakota Employment Security Department.had returned to that office a number of times in search ofreferrals, and had conducted an active search for employ-ment. Loewen did not incur a willful loss of earnings by hisrefusal to take a job as the driver of a gravel truck at $2 anhour. Not only would this job have entailed a pay ratemuch lower than he would have earned with the Respon-dent, but also would have resulted in substantial separationfrom his family. Discriminatees are not required to so"lower their sights" in seeking to mitigate backpay.The Respondent could submit no probative evidencethat Loewen, who also had been rejected by Sioux Falls'largest employer because of his age, had not made a dili-gent search for employment. I therefore find that he shouldbe made whole in the amount set forth in the specification.19. Richard LoftusLoftus' backpay period ran from March 22, 1972, whenhe was approximately 61 years of age, until his recall by theRespondent on Jan)uary 15, 1973.Noting that Loftus was unemployed during his entirebackpay period, the Respondent charges that he was insuf-ficiently diligent in seeking interim employment, that hel In connection witn this amendment, $240 originally alleged as movingexpenses were deleted and the $917 in closing costs were added to $90 inU-Haul rental equipm :nt fees as the total of Lee's moving expenses112 The Respondent's contention that as a setoff against the closing costsand transportation expenses it is entitled to any profit made by Lee in thesale of his Sioux Falls home is rejected.1i3 As it is established that, in the third quarter of 1972. Lee made fiveround trips of 150 miles each in connection with seeking and maintaininghis job in Titonka before moving from Sioux Falls, an expense item of $75is allowed therefor. Accordingly. Lee's overall allowable expense in the thirdquarter of 1972, including the above mileage, $917 in closing costs, and $90in moving expenses, totaled S1,082.4 Loewen's heart attack had occurred about 8 years before the start ofthe backpay period. Al the time of the 1971 strike, he was employed by theRespondent as a chute counter and deliveryman.' Loewen had worked in a garage about 30 years before the start of thebackpay period and had driven a truck in the service dunng World War II.was willfully idle, and that he had failed to disclose incomereceived from interim employers. However, no probativeevidence was adduced in support of these allegations.Loftus, as did the others, registered with the Employ-ment Security Department, and conducted a continuingsearch for employment,"16visiting that office once a monthfor referrals during the 6 months he drew benefits, wellbeyond the number of visits required to maintain eligibilityfor benefits. When his employment benefits did expire,Loftus continued his visits on the chance of being selectedfor day labor.The issue is whether Loftus made a reasonable and dili-gent effort to obtain a job during his period of unemploy-ment. In view of his uncontradicted testimony which ishereby credited, the Respondent has not met its burden ofproving that Loftus failed to do so."7He therefore is enti-tled to be made whole in accordance with the backpayspecification.20. Gerald MeyerMeyer's backpay period was concluded on July 23, 1973,when he returned to the Respondent's employ.The Respondent contends that Meyer was not sufficient-ly diligent in his job search efforts during the second andthird quarters of 1972 and the third quarter of 1973, that hehad incurred a willful loss of earnings, and that his back-pay should be reduced accordingly.The record reveals that Meyer, about 40 years old whenthe backpay period began and a high school graduate, reg-istered with the State Employment Security Departmentand, in the second quarter of 1972, earned $65.33 on atruckdriving trip for Dakota Heavy Hauling, Inc. Althoughhe was not formally employed during the third quarter of1972, an estimated $200 in interim earnings was deductedfrom gross backpay for that period in the specification asthe approximate value of services stemming from a busi-ness relationship with his brother.Meyer testified that he has assisted his brother, Norman,in his scrap metal business and with other tasks every sincehe had been old enough to work and, also without compen-sation, had rendered aid to scrap dealer John Scollen, agood friend. Gerald Meyer gratuitously hauled scrap forsale to Pitts Scrap Yards for both Norman and Scollen atvarious times during the backpay period. According to astipulation reached by the parties at the hearing, in 1972,following March 22, 15 purchase tickets "8 prepared by'" By the Respondent's own count from his job search list. Loftus appliedfor work 71 times during the backpay period."i It further is noted that Loftus, while applsing unsuccessfully for oneposition, was asked by his prospective employer how the strike was comingThe record amply reflects that one of the difficulties shared by variousclaimants in obtaining work was a resistance to them both as strikers and aspotentially impermanent employees. who, if hired, might at any time berecalled by the Respondent.'" Pitts Scrap Yards' purchase tickets reflected purchases of scrap steelmade by Pitts. Issued to the person delivering the scrap. they merely borethe name of the driser rather than the owner of the truck and or the scrapload purchased and. accordingly. did not necessarily reflect the name of theseller. Accordingly. it is not possible to conclude from the purchase slipsthat any moneys paid by Pitts to Gerald Meyer were intended for his ownuse or. in fact. were kept bs him. Meyer testified. without contradiction. thathe had turned oser any funds so received either to his brother or to Scollen.562 SIOUX FALLS STOCK YARDSPitts Scrap Yards show scrap deliveries there by, and corre-sponding payments to, Gerald Meyer; and, between Janu-ary I and July 23, 1973, approximately 52 purchase ticketsreflect the name of Jerry Meyer or the initials "J.M."During the fourth quarter of 1972, Meyer earned $238from Kenny Pickard Trucking and was employed continu-ously by Burnell Hinsch of Larchwood, Iowa, from Octo-ber 11, 1972, through January 23, 1973. Meyer's work forHinsch, which consisted of driving truckloads of cattle, re-quired that he be away from his home for 6 days a week,from midnight on Sundays to midnight on the followingSaturdays, and that he stay with his truck for 24 hours aday. As he virtually was required to live in his truck on thejob, his work with Hinsch was far more onerous as to sche-duling and work requirements than was his job with theRespondent."9Although it has been found that Meyer actively and gra-tuitously continued to assist his brother, Norman, and hisfriend, Scollen, during his intervals of unemployment inthe backpay period, no probative evidence was adduced toshow that these efforts removed him from the labor mar-ket. To the contrary, his record of job searches shows thathe applied to one prospective employer or another duringvirtually every workday when he was not employed byHinsch. The apparently spontaneous notations accompa-nying the various job search entries set forth in his recordand commenting on them, although recopied from originalentries with the assistance of his wife, lends additional sub-stance to the accuracy of that document. Meyer's uncon-tradicted testimony, supported by these records, is credit-ed. Noting again that Meyer through his efforts, includinghis employment with Hinsch, worked hard to acquire inter-im earnings, I find that he is entitled to backpay as setforth in the adjusted specification.'2021. Dale PritchardPritchard's backpay period came to an end on January15, 1973, when he returned to work for the Respondent.as appropriate. having used their trucks to make the deliveries. Accordingly.Meer's respresentations are credited.I[t was uncontradicted that Meyer. in connection with his job withHinsch, drove to work a distance of 30 miles each way beyond the distancefrom his home to the Respondent's stockyards and that he took 15 suchround trips of 60 net miles. one during each week that he was employedthere. Accordingly, in agreement with the General Counsel. I find that. afterdeducting the miles that Meyer would have driven Irom his home to thcstockyards each working day during those 15 weeks, Meyer is entitled tocredit for at least the 600 additional miles he was required to drive In con-nection with his interim employment This. of course. is calculated at therate of 10 cents per mile.'20 The Respondent, in its brief, expressed concern over the fact that, forvirtually every Monday recorded in Meyer's job search list, there was anentry to the effect that he was "on call" at the Respondent's stockyards.Meyer explained this by stating that he expected to be summoned for workeach week by the Respondent. but that this did not mean that he hadapplied each week for work with the Respondent. The Employment SecurityDepartment manager. Norby. testified. In possible clarihfication, that an "oncall" entry recorded by an employee who expected to be recalled b) hisemployer would serve as a substitute for one of the 2 weekly employmentapplications claimants were required to make to remain eligible for unem-ployment compensation. However, from the credited evidence, Meyer madeso many independent efforts to obtain work that this point is of no signifl-cance.His only interim earnings during the backpay period wereaccrued from a 9-week long job starting in October 1972when, with several other claimants, he was employed byNational Storage Systems, Inc.In support of its contention that Pritchard was willfullylax in seeking interim employment during the backpay pe-riod. the Respondent emphasized the fact that Pritchardhad lost his original job search list after the Union's assis-tant business agent and fellow discriminatee, CarrollBarnes, at his request, had made a copy therefrom for sub-mission to the General Counsel.'2' The latter copy, whichwas produced at the hearing, appeared to contain certaininaccuracies.At the start of the backpay period, Pritchard was 56years of age, had completed the seventh grade, and hadbeen employed by the Respondent since about 1945.122 Hehad a 10-percent disability from an injury sustained duringWorld War II. As did the other discriminatees, he regis-tered for unemployment compensation asking only that theEmployment Security Department refer him to jobs inSioux Falls as his wife was bedridden. His testimony thathe sought interim employment at at least two places a weekwas not contradicted, nor was his testimony that two majorSioux Falls employers had rejected his application withthem because of his age.As to the Respondent's point that his recopied jobsearch list, as produced, and his memory of events, whichhad occurred 4 years before the hearing, were less thanaccurate, the Board held in Pal Izzi Trucking Company,supra, that discriminatees are not automatically disquali-fied from backpay because of their poor recordkeeping,uncertainty as to memory, and even exaggeration. Otherpoints raised by the Respondent with respect to Pritchard'snonaccess to newspaper advertisements and his repeatedvisits to prospective employers who previously had de-clined to hire him were considered above in connectionwith other claimants.It appears that Pritchard conducted a normal search forinterim employment in the backpay period, and I find thathe should be made whole in accordance with the specifica-tion.22. Thomas ReinkeReinke's backpay period ended on November 5, 1973,upon recall by the Respondent.From March 27 to April 8, 1972, Reinke was employedby Grotewold & Rutten Construction as a carpenter,'23butthereafter he was unemployed until early in July 1972when he resumed his carpentry work with Larco Homes,Inc.. which since had taken over Grotewold & Rutten. Hecontinued to be employed by Larco on a full-time basisuntil the end of his backpay period. The Respondent hasadduced no probative evidence to contradict Reinke's12 When Pritchard had brought his original record for copying to theUnion temple, he had forgotten to also bring his eyeglasses and receivedassistance from Barnes12 Pritchard's job with the Respondent was to use a loader machine toclean the pens and to yard cattle moving them from the pens to scales.12 Reinke, who had been employed by the Respondent since June 1962as a scale master, weighing cattle, had had no prior work experience incarpentry.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredited testimony that during his period of unemploymenthe conducted a diligent and ultimately successful searchfor work, which included registering with the South DakotaEmployment Security Department and making frequentwork applications at the premises of prospective em-ployers.Accordingly, it is concluded that Reinke is entitled to bereimbursed in accordance with the specification.12423. Arthur RobinsonRobinson's backpay period ended on November 5, 1973,when he accepted the Respondent's offer of recall.Robinson had started to file or sharpen saws as a hobbyseveral years before the 1971 strike. While he was awayfrom his employment as a chute counter with the Respon-dent after the start of the 1971 strike, he began to pursuesawfiling on a more serious basis. After March 1972, par-ticularly, he spent gradually increasing amounts of time inhis workshop and in building his sawfiling business. Al-though from April 10, 1972, Robinson looked without suc-cess for other employment, on or about September 15,1972, his business had grown to the point where he felt thatit would be in his best interest if he continued to pursue iton a full-time basis.125The Respondent, however, contends that Robinson'sbackpay entitlement should be reduced as he was willfullyidle during all quarters of the backpay period. The Respon-dent argues that Robinson did not conduct a particularlyvigorous search for interim employment during the earlybackpay quarters applying for work principally to partieswho were friends or whom he had known, and that hisoverall earnings from his sawfiling operation during thebackpay period were quite modest, never reached one-thirdof what his estimated gross backpay would have been forany particular quarter.Nonetheless, at 57 years of age when the backpay periodbegan, Robinson was not a young man. At the hearing, theRespondent had the opportunity to examine Robinsonfrom his business records of gross receipts and purchases,customers lists, and his 1972 and 1973 income tax returns.It is clear that Robinson slowly, but perseveringly, built uphis business over a period of time. Robinson also testifiedthat there were delays in receipts of payment which result-ed in certain additional moneys being paid after the back-pay period. Although the Respondent had access to theabove-described records from Robinson's business, it ad-I24 It is noted that Reinke, who was but 30 years of age at the starl of thehackpay period and who had had I year of college, was one of the )oungcstof the discriminatees and had received the highest formal education2' I he record revealed that from March 22. 1972, the start of the baik-pay period, to mid-June 1972, Robinson spent 3 to 4 hours a: da,. 6 dais aweek, in his workshop. Additional amounts of time were spent in studlingto acquire additional skills. in obtaining more machinery and equipment.and in soliciting business. Irom June to September 1972. Rohinson's doiltshop time, still on a 6-da basis, increased to 5 hours, Even a fter his retailbh the Respondent Robinson only continued to work at the stocks ards ot1an additional 4 da:ls. after which he resumed his sawfiling business. At thetime of the hea:ring, Robinson was working at his business 8 hours aI dass (idays .a week. Accordingsl , pension fund contributions the Respondcintmade in Robinson's .cclunt would be payable only up to Novembel 9h1973.duced no probative evidence to counter Robinson's testi-mony relating to the establishment of his business.In Llod's Ornamental and Steel Fabricators, Inc.,'26therule was restated that:IS]elf-employment does not constitute a withdrawalfrom the labor market, is not the equivalent of a will-ful loss of earnings, and is to be treated as other inter-im employment.Again, the U.S. Court of Appeals for the Second Circuit,in Heinrich Motors, Inc. v. N.L.R.B.,1'27noted:It is indisputable that self-employment is an ade-quate and proper way for the injured employee to at-tempt to mitigate his loss of wages. Cashman Auto Co.,109 NLRB 720, 722 (1954), enf'd, 233 F.2d 832 (IstCir. 1955); Arduini Mfg. Corp., 162 NLRB 972 (1967).Self-employment should be treated like any other in-terim employment in measuring back pay liability.N.L.R.B. v. Mastro Plastics Corp., supra, 354 F.2d at179; Brown & Root, Inc., 132 NLRB 486, 500 (1961),enf'd, 311 F. 2d 447 (8th Cir. 1963). Although theGeneral Counsel has the burden of going forward withevidence that the employee has not wilfully incurred aloss of earnings, the ultimate burden of proving a wil-full loss is on the employer. N.L.R.B. v. Mastro Plas-tics Corp., supra.**...The time spent by an entrepreneur in seekingbusiness opportunities is in the circumstances neces-sarily a part of his self-employment. Cf. Cornell v. T. V.Development Corp., 17 N.Y.2d 69, 268 N.Y.S.2d 29,215 N.E.2d 349 (1966). It would be unfair to Cira toview this time as adversely reflecting upon his dili-gence in minimizing the Company's back pay obliga-tion....As was stated in N.L.R.B. v. Cashman Auto Co.,supra. 223 F.2d at 836, "The principle of mitigation ofdamage does not require success: it only requires anhonest good faith effort." We agree with the Boardthat Cira's failure to make a profit at his used carbusiness is not grounds for disregarding his sworn anduncontradicted testimony.Accordingly, it is not a defense to Robinson's continuingefforts to build his own business during the backpay periodthat he did not make more money in his business or thatsome of his time was spent in acquiring additional skillsand equipment. It therefore is found that Robinson shouldbe made whole in accordance with the specification.24. Orvid Rolfson 128Rolfson's backpay period ended on August 27, 1973,when he returned to the Respondent's employ.Although Rolfson, who was 60 years old when the back-'' 211 Nl RB 217. 219 (1974).403 : 2d 145, 148 149 11968).i , Rolfson. who had an eighth grade educ:tion, had been employed b)the Resp ondeln as a; chute counter for aIppromximately 13 years.564 SIOUIX FA.L S STOC(K YARDSpay period began, had registered with the South DakotaEmployment Security Department and had diligently andconsistently sought work during the backpay period, hewas able to find formal employment only from October 15to December 16. 1972. as one of those hired in that periodby National Storage Systems. Inc."'2In addition, Rolfson had $250 in interim earnings inboth the second and third quarters of 1973 '3" representingmoneys earned by him in painting the homes of severalpersons. As no evidence was adduced bx the Respondentthat Rolfson had not made a diligent search for work orthat he refused to accept employment. I find that he isentitled to reimbursement as per the specification.l't25. Willard A. RoseRose's backpay period ended on January 15. 1973. whenhe was recalled to work by the Respondent.Rose was unemployed during the entire backpay periodexcept that it was stipulated at the hearing that Rose waspaid $50 during each of the third and fourth quarters of1972 and the first quarter of 1973 in return for having pick-eted the Respondent's premises on behalf of other discrim-inatees. 32Rose. as did the other claimants, registered with theSouth Dakota Employment Security Department earls inthe backpay period but was not referred for employment.At the hearing, the Respondent had access to Rose's jobsearch list, a meticulously prepared document showing thenames and addresses of the various prospective employersto whom Rose had applied. Each entry contained a briefnotation by Rose as to the reasons whs he was not hired.Of the 119 entries in the period from March 21. 1972.through December 27, 1972, covered b, the job search list,the accompanying notations showed that there had beennegative discussion concerning his age at at least 17 of theplaces where he had applied.1'325 Although the brief emplo ynmenl opport untli ith National .torageSystems. Inc.. that became available to seera.l dlcnriminatee. IncludingRolfson. In October 1972. happened to follow sho. tl alfter the expiram,,l oftheir unemplosment conmpensation beiefits, contralrs to he Respoidenn'consistent argument. there is nothing in the record ii show that Rollfon, orans other relevant claimant. ohtained thi, or an oither enlplosnment heciausethose benefits happened to have expired at that inme. Ithe uncontrladictedevidence shows that Rolfson was consistentls actlie in seckili, sork. nllak-ing an affirmative job effort on an a.erage of about e'.ers I da. d ring hi,backpas period, and that his joh with N.itional Storlage sstcenls sa .a resulof these actis ties"m Prior to amendment ai the hearilng. the speclfication showved theseearnings as having been realized in the second and third quairter, iof 1t'7The amendment conforms to the tesimnion ai t he hc.rinel and I i, n preludicial to the Respondent.13i Rolgers f[ururue Sa/cr. In,. 213 NI.RB 834 (19741. cited hs IhC Re-spondent. is inapposite, as here. unlike R,i,~ri ihere for a perrod the clailnant therein had merels relied upon his registratlonl ;1ith , Ii to. rind refer-rals bh the state emplo, menl office to get work vhile coltinuiig to drai ibenefits, Rolfson had conducted a consistenl and independcnl loh se.lrhthroughout his backpas period11 Rose was principall' compensated for his additional pickenlg dutiesbh, Case Wagner, another dlscrliminat;e. who o1 Jult 24. 1972. started anew, permanent jobh with the Veteran' Administtration .nd is. no longeravailable to picket at the Respondent's premitses ( n.mrars to the Rcspon-dent's contention. I find that Rose's ow n picketing schedule. h.ith r;ln fronmnoon to 4 p m on alternate da's. iand his picketing for iagner. i hlch ranfrom 4 p m to 8 pm., also on alternate dais. altihoagh continuing intil hisrecall ht the Respondentl. did not remo,.e Rose from the libor marketAlthough the Respondent contends that Rose was will-fully idle throughout his backpay period and that he hadnot disclosed income received from interim employment,no probative evidence was adduced to support these con-tentions or to show that Rose had declined to accept anyemployment opportunity. Accordingly. it is found thatRose is entitled to be reimbursed as set forth in the back-pay specifications, except that there be deducted therefromthe $150 in interim earnings he had received from his paidpicketing acti ities during the last three quarters of hisbackpa} period.26. Harold RosheimRoshcim's backptay period ended on January 15. 1973,when he accepted the Respondent's recall offer.At the time the backpay period began, Rosheim was 60years old. had completed the eighth grade in school, andhad been employed by the Respondent since 1951.134Earls in the backpay period, Rosheim registered with theSouth Dakota Employment Security Department and re-ceived benefits for the next 26 weeks. He visited that officeonce a week to seek employment, although such frequentvisits were not required merely to maintain eligibility forunemployment compensation. Even after his benefits ex-pired he continued to visit the office to see if any workreferrals were available, but none were.Noting that Rosheim, except for the compensation re-ceived for his extra picketing duties on behalf of other dis-criminatees, was not formally employed before his recall,the Respondent argued, in its brief. that Rosheim was will-fully idle during his entire backpay period. In support ofthis position the Respondent noted, in its brief, "In factMr. Rosheim did not even start to look for interim employ-ment until May 2. 1972." The testimony, however, showsthat Rosheim did apply for work as a janitor at the SilverMoon Bar on March 22, 1972. On March 24, however, hewas obliged to take his wife to the hospital where shepassed away on April 15. As contended by the Respon-dent, he did not thereafter seek employment until May 2.iThe Respondent also indicated, accurately, thatRosheim's job efforts, although continuing consistentlythroughout the backpay period, were almost exclusivelymade at places where he was attending to other business atthe same time. Accordingly, Rosheim applied at varioustaverns while he was buying a drink, at service stationswhere he was purchasing fuel for his automobile, and atlumber yards. meat packing houses, groceries, and otherconcerns where he also was present as a customer. There is" Rose. at the start of his backpas perid. was approximatels 53 ,earsold and had compleled the eighth grade In schoolh Having previcously beetlciipio!oed ho, the Respondent for 23 ?ears prior to the 1971 strike as a chutecmunter of Incnoming hest,.tok. In the performance of custodial work. and asthe utlit frelmian otn aeekelntid his primars job efforts were directed toio rkk eqlilrign mantanual lahbor'4 Roshelnl had a background In the operatioln of smaller vehicles In1949 before coming to Sioux I alls. he had drisen a gravel truck For hisfirst 7eirs, with the Respolndent he performed sard labotr After 1958. hebtigir to operlate a arietl of s ehlcles on the Respondent's premises includ-ring a diuip truck and i smniil trictor with a trailer behind it used to haultnlured and deaid catile565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno evidence that his customer status or the money he wasspending at the time in any way detracted from his desira-bility as a job applicant or that he did not, in fact, make thejob contacts described. At the hearing, the Respondent hadaccess to his 1972 and 1973 Federal Income Tax returnsand his record of job searches. No probative evidence waspresented by the Respondent that would tend to show thatRosheim was not diligent in seeking interim employment inthe period from May 2, 1972, until the end of his backpayperiod, or that he had declined any work opportunity af-forded to him. Accordingly, for the above interval, he isentitled to be made whole in accordance with the specifica-tion.However, there is merit to the Respondent's argumentthat Rosheim should not be entitled to backpay during theperiod from about March 24, 1972, until May 2, 1972,when, for the unfortuante reasons of his wife's final illnessand his own bereavement, he was required to remove him-self from the labor market. The General Counsel, notingthat Rosheim was otherwise diligent in seeking employ-ment during the remainder of the backpay period, argued,in his brief, that "there is no requirement that an employeesearch for work every minute of the day, and periods whereno search was conducted for as long as a month have beenheld to not disqualify a discriminatee." Cases cited in sup-port of the proposition were Southern Household ProductsCo., supra; Ohio Hoist Mfg. Co., supra; and Gary AircraftCorporation.'35In these cases, discriminatees who generallyhad been conscientious in seeking interim employmentduring their respective backpay periods received the bene-fit of any doubts that may have been generated by theirvagueness or poor recollections as to what their job searchefforts were in certain limited disputed quarters. However,unlike Rosheim, they had not formally removed themselvesfrom the job market during the times in question. As anhourly paid employee of the Respondent, Rosheim wouldnot have been compensated for the month of April 1972, inthese circumstances even under the terms of the most re-cent collective-bargaining agreement between the Respon-dent and the Union.'36Rather, his absence from the labormarket, although most regrettable and hardly voluntary innature, is nonetheless analogous to those situations wherebackpay is reduced because of a discriminatee's own ill-ness.137Throughout the backpay period, to reduce interimearnings, Rosheim picketed not only on his own behalf butalso for other employees who, in turn, paid him for thisservice at the rate of $6 a week throughout the backpayperiod. This compensation is shown as interim earnings inthe backpay specification in each quarter of Rosheim'sbackpay period.As the Respondent has not shown that Rosheim did notmake a good-faith attempt to secure interim employment,except for the period connected with his wife's final illness,I conclude that the Respondent should make Rosheimwhole by payment to him of the amount set forth in the135 211 NL RB 554. 557 (1974). petition for review denied 510 F. 2d 1405(C.A. 5, 1975).136 The contract affords a maximum of 3 days' paid funeral leave in con-nection with the loss of a close relative.117 See Champa Linen Service Company, 222 NLRB 940. 943 (1976)backpay specification, less the amount alleged therein asbackpay for the month of April 1972.27. Velmar StevensStevens' backpay period ran from March 22, 1972, untilMarch 1, 1973, when, upon receiving an offer of recallfrom the Respondent, he retired.'38Early in the backpay period, Stevens registered with theEmployment Security Department and thereafter remainedeligible for benefits for 26 weeks. Although he visited thatoffice on a monthly basis to seek work referrals, none weremade. Stevens had worked for the Respondent since 1956performing carpentry and cement work.Although Stevens had interim earnings of $750 139 duringthe backpay period, the Respondent adduced no evidencethat his search for employment had been less than ade-quate or that his failure to find interim employment wasdeliberate.'" Accordingly, it is found that Stevens shouldbe afforded backpay in the amount set forth in the back-pay specification, as amended.28. Arthur StykeStyke's backpay period came to an end on September 4,1973, when he accepted the Respondent's recall offer.Although the record reveals that he sought employmenton more than 175 occasions during the backpay periodwith various employers in and around the Sioux Falls area,his only interim employment was between mid-Octoberand mid-December 1972, with National Storage Systems,Inc., where he worked with several other discriminatees ona temporary basis. Shortly after the start of his backpayperiod on March 22, 1972. Styke registered with the SouthDakota Employment Security Department and went thereapproximately once a week until September 3, 1973, longafter his benefits had expired and far more frequently thanwas required merely to maintain his original eligible status.Styke testified that he made these visits in order to haveaccess to the list of available jobs maintained in that office.The Respondent's principal reason why Styke's payshould be reduced during those quarters when he was notemployed, not otherwise considered above, was that Stykehad attempted to find work in classifications beneath hislevel of skill. Styke did have prior experience in operating1s Stevens was 64 Nears old when his backpay period began As his em-ployment relationship with the Respondent validly ended on March 1. 1973.coinciding with the end of his backpay period, pension contributions needbe made by the Respondent to the pension fund only from March 22, 1972.to February 28, 1973.11 At the hearing, the backpay specification was amended to show thatStevens had interim earnings of $750 in the fourth quarter of 1972 havingworked in that period with discriminatee Carroll Barnes in the building oftwo garages and work on an apartment house In the absence of affirmativeevidence from the Respondent that Stevens had deliberately failed to miti-gale backpay by searching for interim emplosment, I find, in agreementwith the General Counsel. that the fact that these earnings did not appearon his 1972 Federal Income Tax return is immaterial to the issues of thiscase.140 In Ohio Hoist Mffg. Co 202 NL.RB at 473, it was found that a discrimi-natee was entitled to backpay although. as did Stevens. he had visited anaverage of but one employer a week during the backpa) period, had regis-tered with the state unemployment office, and had quit his job with hisemploser on or about the time of his reinstatement566 SIOUX FALLS STOCK YARDSheavy equipment, in sheetmetal cutting, and in automobilerepair. However, due to an illness contracted in 1951 af-fecting his back and kidneys, his physical abilities becamelimited and he could no longer operate heavy equip-ment.'4' The record reveals that Styke variously did at-tempt to find employment in automobile servicing andwrecking and in various construction jobs. As these effortswere for work not consistent with his physical condition,they reflect his earnestness.The Respondent adduced no evidence that Styke'ssearch for employment was other than thorough. Althoughhe reapplied at several places where he previously had beenunsuccessful, the record herein amply shows that such per-sistence on the part of other discriminatees was occasional-ly rewarded. As found above, this argument, under the cir-cumstances herein, would not be material.42Accordingly,it is found that Styke be afforded backpay as set forth inthe backpay specification.'4329. Arnold TronsonTronson's backpay period ended on April 9, 1973, whenhe returned to the Respondent's employ.At the time the backpay period began, Tronson was ap-proximately 35 years old, had completed the 10th gradeand had had agricultural experience from having workedon his father's farm.'"Early in the backpay period, Tronson registered with theEmployment Security Department and thereafter reportedto that office once a week. He received three job referralsbut was not hired. During the first quarter of 1972. he wasemployed briefly as a driver by Safeway Cab, on a tempo-rary basis, but thereafter did not have interim earnings un-til around October 1, 1972, when he began to work for AllAmerican Transport, Inc. He continued with All AmericanTransport, Inc., until he was laid off on December 7, 1972.From January I to March 31, 1973, he was again employedas a driver by Safeway Cab at night on a part-time basis.His interim earnings from these various occupations, ac-cordingly, were deducted from gross backpay in the spec-ification. The Respondent's contention, in its brief, thatTronson was not available for interim employment becausehe was incarcerated from April I to 9, 1973, the last date ofhis backpay period, whether or not true, is not substantiat-ed by the record. However, gross backpay during the firstquarter of 1973 was adjusted in the specification to reflectTronson's hospitalization from March 7 to 30, 1973. There41 Nonetheless, in his efforts to find interim employ ment, Styke did at-temRt to find a job operating a bulldozer in May 1972.See Nickev's Chevrolet Sale., supra It further is noted that Stake alsohad been denied employment hb certain employers on the basis of his age.about 44 at the start of the backpay period SiNke's home was in the smallcommunity of Larchwood, Iowa, where he was further handicapped hb thefact that he did not have a telephone.14' A ruling made at the hearing, denying the motion of the GeneralCounsel and the Charging Party for leave to amend the hackpal specifica-tion by striking as interim earnings $200 allegedly earned bs SIske duringthe third quarter of 1972. is hereby reaffirmed See fn 75, iuiprlr'44 Tronson testified that he continued to assist his father on the latter'sfarm during the backpay period in his spare time as he had prior to the startof his backpay period. hut that he did not desote more time to this functionduring the backpay period.appears to be no basis for further modification ofTronson's entitlement as set forth in the specification, asthe Respondent had made no showing that Tronson'ssearch for interim employment has been anything butthorough. Accordingly, it is concluded that Tronson bemade whole in accordance with the backpay specifica-tion. 4530. Darrell TverbergAt the time his backpay period began on March 22,1972, Tverberg was 37 years of age and had had an eighthgrade education. He had been employed by the Respon-dent since October 1965, and, at the time of the 1971 strike,his job with the Respondent was to operate a front-endloader. This machine, attached to a small tractor, was usedto clean the livestock pens.Tverberg's backpay period ended on August 21, 1973,when he accepted recall by the Respondent. He had nointerim earnings from the start of his backpay period untilJuly 1972 when he began to work for Obert T. Oien as afarm laborer on a full-time basis. He continued to work forOien until he was recalled by the Respondent.'46The Respondent contends that Tverberg's backpayshould be reduced in that he was willfully idle during thefirst and second quarters of the backpay period. However,the record reveals that during that time he made approxi-mately 32 job contacts with prospective employers '47 andregistered with the South Dakota Employment SecurityDepartment. He thereafter received unemployment bene-fits until the start of his employment with the Oien farm.The Respondent has produced no evidence to show thatTverberg was less than diligent in seeking and finally ob-taining interim employment. The Respondent's conten-tions that Tverberg had made repeated visits to placeswhere he previously had been unsuccessful in gaining em-ployment, did not always apply to fill specific vacanciesthathe knew in advance to exist, and did not necessarily follownewspaper advertisements have been considered elsewherein this Decision and are found to be without merit. I thereforeconclude that he be made whole in the amount provided inthe amended specification.'"4n14' Although the Respondent, in the sixth affirmative defense pleaded inits answer, alleged that Tronson was unavailable for work due to reasonsother than illness during 7 working days in November 1972, no evidencewas presented to support this specific contention, and none was argued inits brief. The defense. therefore, is dismissed.14 Tserberg was Oien's only assistant in the farming of his 1.000 acresuntil later in the backpay period when, Oien's having become ill, discrimina-tee Rene DeWit'te was also hired to work on the farm.D4 D)uring the hackpay period. Tverberg continued to drive a taxi for theSafewas (Cab Company on a part-time basis. He had started to do this in1970 operating the cab on certain nights and weekends when he was not onduty at the Respondent's stockyards As he did not increase his drivingtime for Safewa,, after the start of the backpay period, there is no basis fortreating his earnings from Safeway as interim earnings deductible fromhackpals The Respondent does not contest this point.14' It is uncontested that. during each day that Tverberg was employed byOien. he traveled an additional 40 miles to his employment beyond what heswould haie traveled had he been employed by the Respondent in that pe-riod Computed al the above-noted rate of 10 cents per mile, this mileageexpense is reasonable ,and proper and is hereby allowed.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARD31. Case WagnerWagner's backpay period, in effect, began on April 1.1972, as before that date he was convalescing under adoctor's care from surgery undergone prior to March 22,1972, and could not seek work. His backpay period endedon October 29, 1973, when he declined the Respondent'soffer of recall having elected to stay with his interim posi-tion as a policeman at a Veteran's Administration Hospi-tal.Wagner had no interim earnings until July 24, 1972,when he began his full-time job with the Veteran's Admin-istration Hospital. He continued to work there to the endof his backpay period and was still in this job at the time ofthe hearing. In connection with his employment there, it isundisputed that Wagner was required to purchase a uni-form at his own expense at a cost of $185. As the estimatedlife of this uniform was I year, this expenditure was prorat-ed throughout the backpay period by deducting $46.25 asestimated expenses from interim earnings.Wagner, as a Federal Government employee at theVeteran's Administration, also incurred additional expensein connection with his job by the need to contribute 33percent of the cost of his life insurance coverage and 50percent of the premiums for both his health insurance andpensions, respectively. Accordingly, an adjustment in theamount of $106.65 representing the total noncontributorNportion of these fringe benefits is allowed during each fullquarter when Wagner was employed by the Veteran's Ad-ministration.'49As the Respondent has presented no evi-dence and as they otherwise appear to be correct and prop-er they are allowed as set forth in the backpayspecification.Although the Respondent contends that Wagner's back-pay should be reduced during the second quarter of1972 '50 on the ground that he had failed to conduct a rea-sonable search for interim employment and was willfullyidle during that period, no probative evidence was adducedto substantiate this position. Rather, the evidence sho-wsthat Wagner registered with the South Dakota Employ-149 Wagner and discriminatees (iundvaldson and Gustafson. considelTedabove as the only three claimants in this proceeding who received contrihu-tory life insurance coverage as it fringe benefit from interim emploxiiltnduring their respective hackpa., periods, are exceptions to mx geneclill ap-plied finding that life insurance premiums in the amount paid by the Re-spondent before the strike should not be included in gross backpas afiel thesecond quarter of 1972. 'Ihis, as noted. was based on the theors, thut aitethat time, when the Union stopped advancing the premium pavnilents aloans on behalf of the discriminatees, the Respondent. in its obligation lprovide the discriminatees with continuing life insuraince protection. hirdassumed the role of a self-insurer. Having absorbed the risk, the Respondentshould not at the same time be compelled to pay premiums on anothei plall.However, this rationale would not be true as to Wagner. (Gustalfsoi. :iandGundvaldson from the time they, respectively. became covered under thelife insurance programs of their interim employers aind. for the first tinic.were compelled to contribute to the maintenance of such coveralge As theRespondent, for certain intervals of their backpay periods. was no longerassuming the life insurance risk as to these claimants. it is appropriale thatin the manner set forth in the specification, as clarified bh Appendixes 13.14, and 33 of the General Counsel's brief, the quarterly costs to tihce li'-criminatees in maintaining their life insurance coverage should hbe recog-nized in computing their respective entitlements.150 As noted. Wagner's backpay period did not begin until the secinidquarter of 1972.ment Security Department and received benefits fromApril 10 to the week ending Jul)' 27, 1972, by which time hehad begun his employment with the Veteran's Administra-tion Hospital. It is noted that, in April 1972, he utilized his16-1/ 2 'sears of prior experience as a law enforcement offi-cer to run for the elective office of sheriff of Lincoln Coun-ty. Hie, in fact, succeeded in obtaining the signatures neces-sary to be placed on the ballot in June of that year but,ultimately, was not successful. However, during the secondquarter of 1972, he also conducted an additional thoroughsearch for interim employment seeking a variety of posi-tions in the Sioux Falls area. Wagner was not only assidu-ous in his efforts but eventually obtained employment on afull-time basis for six of the seven quarters involved in hisbackpay period.Again, no merit is found to the Respondent's assertionthat because Wagner declined to accept the Respondent'soffer of recall on October 29, 1973, he had abandoned hisemployment as of the time he began to work for theVeteran's Administration on July 24, 1972. As was noted inconnection with the above discussions concerning theclaims of Ahrendt, Anderson, and Lee. a discriminatorilydischarged employee is entitled to an offer of reinstatementbefore making an election as to whether to return. Subse-quent election not to return does not eliminate his right tobackpay.It is therefore concluded that Wagner be made whole inthe amount provided in the amended specification.32. Wayne WallenbergWallenberg's backpay period ended on January 15,1973. when he accepted the Respondent's recall offer.'51Since at least September 1969, Wallenberg, while em-ployed by the Respondent, had pursued a second job inSioux Falls with Davis Tailors, a drycleaning and laundryoperation, where he installed and repaired equipment.From correspondence dated May 29, 1975,12 byWallenberg's employer there, John R. Davis, prepared as astatement of Wallenberg's earnings and expenses in con-nection with his employment at Davis Tailors, it appearsthat in the time before the start of the backpay period Wal-lenberg reported to Davis Tailors for work at 7 p.m. onweekdays and remained there until he finished whicheverproject he was working on. Wallenberg testified that healso worked for Davis during certain weekends. As ex-pressed by the General Counsel. in 1971, the last calendaryear before the backpay period, Wallenberg earned$3,511.30 from his employment with Davis Tailors.After the backpay period began. Wallenberg began towork additional hours for Davis, and, on about July 2,1972, he commenced work at Davis Tailors' newly ac-quired plant in Worthington, Minnesota, approximately62.5 miles from Sioux Falls. Here, Wallenberg remainedfor the rest of his backpay period. In so doing, he drove towork alone each day in his own vehicle-a daily round tripdistance of at least 120 miles.Sl though accepting recall as of Jainuars 15. 1973. Wa;llenberg did nuliactual.ls return to work for tile Respondent until another week had passed inordel to cnmplete certain work for his interim emplsoyer. Davis lallorsf* I his d.cuilttnl t a:si Icceived bh stipulation as (i.(. t xh. 4568 SIOUX FAI.LS STOCK YARDSWhen Wallenberg began to work for Davis in Worthing-ton in July 1972, his status changed from that of an hourl'rated employee receiving $3 an hour to that of an indepen-dent contractor. This arrangement, which continuedthroughout the backpay period, was initiated or agreed toby Wallenberg who believed he thus could make moremoney. However, the new status was not to his advantage.The General Counsel, apparently on the theory thatWallenberg's new contractor status created what was. ineffect, a new position for him, moved at the hearing toamend the specification '5 to delete the interim earningsoriginally alleged as having been earned by Wallenbergfrom Davis Tailors during the first two quarters of 1972and the first quarters of 1973,154 and to rearrange theamounts earned by him in the third and fourth quarters of1972 while preserving the previously alleged total for thosetwo quarters.'5I conclude that the General Counsel's computation. evenwith the above amendment. is not accurately premised inconsideration of Wallenberg's testimony and the record asit relates to him. Wallenberg testified that he, in fact, didhave interim earnings during the first two quarters of 1972from his job with Davis Tailors in Sioux Falls based uponadditional hours of work in comparison to preceding quar-ters. In fact, although Wallenberg had not vet become acontractor, his earnings from Davis Tailors, as described inDavis' statement, during the second quarter of 1972 wereappreciably higher than in any of the proximate precedingquarters. Accordingly. it is appropriate, as was originall?done, that interim earnings should be deducted from grossbackpay for those quarters. As Wallenberg clearls also hadinterim earnings during the first quarter of 1973. that figuretoo, should be accounted for. While the specification origi-nally recognized interim earnings for all quarters ofWallenberg's backpay period, no deductions were made atthat time so that the figures might approximately reflectthe quarterly amounts he earned at Davis Tailors duringthe backpay period above what he had been earning fromthat company in his employment there before the start ofthe backpay period.Since, as noted, it is clear that at least some of whatWallenberg received from Davis Tailors during the back-pay period represents moneys he would have earned in anyevent from his prior employment with them, it is relevantto establish a formula for adjusting his interim earnings toreflect what they were in the backpay period above whatthey previously had been. Since Wallenberg's $3,511 inearnings from Davis Tailors in 1971, the last full year be-fore the backpay period began, were only somewhat lessthan what he had received from the same source in 1970. itappears to be appropriate to use his prior earnings for that' See G. ( Exh 7t54 is nioted that Wallenberg's hackpsa perrod for the firsl quarter of1972 was approximatelx of I week's duratoln aind extended but 2 ,aceks intothe first quarter of 1973.qs Accordingl. the General ( ounsel's amendment would delete origl-nall) alleged interim earnings of S90 In the first quarter of 1972. $1,335 inthe second quarter of 1972. and $150) In the firsl quarter of 1973 As to thethird and fourth quarters of 1972, the amendmenlit would change Interimearnings from $1,.504 to $650.00 and fronm $552 to $1.406 .50 respctivels.thereby preserving the originalls alleged ht.tl for those iotv qu:lrtersvear as a base for computing this adjustment. A reasonableestimate can be arrived at by deducting one-fourth of$3.S11 or $878 from his quarterly interim earnings for eachof the second, third, and fourth quarters of 1972 on thebasis of what was alleged as such for those quarters in theoriginal backpay specification and as set forth in Davis'correspondence of May 28, 1975. Since, as noted, Wallen-berg also had interim earnings for so much of the firstquarters of 1972 and 1973 as fell within the backpay pe-riod, the amounts originally alleged as interim earnings inthe unamended specification of $90 and $150 should belikewise adjusted by deducting therefrom amounts calcu-lated on the basis of 1/13 x $878, and 2/13 x $878, re-spectivel., reflecting the prorated number of weeks in-volved in each of the two quarters.Although the General Counsel points out that, as a con-tractor. Wallenberg received less money from Davis forequivalent work after July 1972 than before, the method ofcomnputation herein, which provides for substantial adjust-ments to the interim earnings originally alleged and actual-IN received. would appear to be an equitable way of dealingwith the situation. As the court said in N.L.R.B. v. RiceLXke ('reamncr Compan', 156"The approximation thusreached is permissible in view of the impossibility of exacti-tude." 15' Wallenberg is entitled to a travel expense allow-ance based on 10 extra miles each day between his homeand Davis Tailors' Sioux Falls facility during the first twoquarters of 1972 as mileage over what he would have trav-eled between his home and the Respondent's premises.This travel was incidental to the continuation of a preexist-ing employment relationship and the record does not showthat Wallenberg incurred any greater travel liability duringthat period than would have been the case if he then hadbeen employed by the Respondent. Accordingly, the totalof 729 additional miles alleged in the original specificationis not allowed. However, the situation changed at the startof the third quarter of 1972 when, in July, Wallenberg be-gan to work for Davis in Worthington. Extra mileage forthis distance was claimed at 120 miles per day on a basis of10 cents per mile for the remainder of the backpay pe-riod- a total of 16.800 miles. It is clear that Wallenberg,who was compelled to drive these distances without receiv-ing other reimbursement, is entitled to be made whole forthis additional expense at the 10-cent-per-mile rate estab-lished herein. As the General Counsel correctly argues inhis brief, the fact that such expenses are high in relation tothe income received provides no basis for disallowing themif reasonable."' As the increased distance to Worthington"I 365 f- 2. 8X8. 89 {C.A D.C.. 1966).: see also Midwest Hanger Co.. er al..221 Nl RB .i 917, fn 217 'xs I amn in agreement with the General Counsel that Wallenberg'sgreatl' expanded trasel obligation after starting at Worthington necessarilyhad to work some change in his status, this is noted in his allowed travelexpenses. as adjusted inlra.bi tirtlonc S inibthte Fit fihers and Texile Comparny. etc 207 NLRB at 812.814 81S In firci,,tn. it also was found that a discriminatee who obtainsemplo)menil .ubstantial distance from his home is entitled to the benefitof the rele;ant presumptions In that matter. Administrative Law JudgeCharles W Schneider quoted from West Teras Utilihtes Company, Inc.. 109NI.RB 936. 938 (1954t. as follows: "We cannot believe that Huddleston.perslltent ai he Was In seeking interim employment. would deliberately havechose to lixe an unreas,nable distance awa) from such employment. WeCon rin ueJ569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas so great as to materially change the nature ofWallenberg's work-related travel obligation, I will allowthe computation at a distance of 120 miles per day and willnot deduct therefrom the 10 alleged extra daily miles thatWallenberg previously had traveled from his home to Da-vis Tailors' Sioux Falls facility.The Respondent's contention, in its brief, that backpayshould be reduced on the ground that Wallenberg, inchanging his method of compensation from a certain $3 anhour, had caused "a built-in-loss" by contracting to do thesame work on a less profitable basis is hereby rejected. It iswell established that an employee who accepts appropriateinterim employment, even at a lower rate of pay, is notrequired to search for better employment.'59Accordingly, backpay for Wallenberg will be allowed ascomputed above and in accordance with Appendix 34 tothis decision.THE REMEDYFor the reasons set forth above, I find that the Respon-dent's obligation to the discriminatees herein will be dis-charged by the payment to them of the respective amountsset forth in the Appendixes annexed hereto. Such paymentsshall be payable with interest at the rate of 6 percent perannum,' to accrue commencing with the last day of eachcalendar quarter of the backpay period of the amount dueand owing for each quarterly period as set forth in theAppendixes, and continuing until the date of this Decisionis completed with, minus any tax withholding required byFederal and state law.16'The gross backpay figures in the Appendixes are basedupon those set forth in the specification, as amended, ex-cept where I have modified them hereinabove. The Appen-dixes state the figures for each quarter in which any back-pay is found to be due. As found above, contributions tothe Amalgamated Meat Cutters and Butcher Workmen'sUnion and Industry Pension Fund (the "National PensionFund") continue to be due and owing to date by the Re-spondent at a rate of $17.30 per month or $51.90 per quar-ter on behalf of all discriminatees except for those discrimi-natees specifically indicated in the Supplemental Orderand the relevant Appendixes below. As to these claimants,the appropriate termination dates for pension contribu-tions are also shown below, calculated to the last days ofthe final months for which such contributions are due.Upon the basis of the foregoing findings and conclu-sions, and upon the entire record in this proceeding, Ihereby issued the following recommended:shall allow the estimated cost on this item." In West Teras Utiliriei ( ompa-ny, Inc., the expense considered was for room and board59 Firestone Synthetic Fibers and Textile Company. 207 NLRB at 815 Ti.mrTexas Steel (astings Comprany, Inc., 116 NLRB 1336, 1343 44 (1956)160C.P. Exh. 2 herein, actually a memorandum of law. presents argu-ments as to why the current interest rate on backpay awards should beincreased from 6 percent. I. of course, am bound b) the Board's decisionson this matter.161 As is provided for in F. W Woolworth Compani, 90 NLRB 289 (195().and Isis Plumbing & Hearing Co., 138 NLRB 716 (l962).ORDER 162The Respondent, Sioux Falls Stock Yards Company,Sioux Falls, South Dakota, its officers, agents, successors,and assigns, shall make the employees involved in this pro-ceeding whole by payment to them of the followingamounts, together with interest at the rate of 6 percent perannum, in the manner set forth in the section of this Sup-plemental Decision entitled "The Remedy," and continu-ing until the amounts are paid in full, but minus tax with-holding required by Federal and state law.1631*. In the event no exceptlionr are filed as provsided h) Sec. 102.46 of theRules arid Regulations of the National I.ahbor Relations Board. the findings.conclusions. and reconmmended Order herein shall. as provided in Sec.102 48 ofr the Rules and Rcgulations. be adopted bs the Board and becomeit. finding'. cronclusions. and Order. and all objections thereto shall hedeenied waived for all purposes.ftl ihe hackpals grant totals herein listed. as the attached appendixesshow. also include the amounts due in fringe benefits. including contribu-tions tol the pension fund on behalf of the respective claimants Pensionfund contributions, which, except where otherwise indicated, are continu-Ig. have been totalled herein through December 3. 1976 Where applicable.pensionr fund pa'ments continue Ito be due thereafter at a rate of $17 30 animonth or $51.9 per quarterDiscriminateeAhrendt, RobertAnderson, ArnoldBaker, JerryBarnes, CarrollBernard, CharlesBloomhall, DonaldBuus, GlenDeWitte, ReneEitrem, LloydFloren, RolandGallagher, JamesGroos, LeoGundvaldson, EugeneGustafson, NormanHamman, EarlHanson, DavidKimball, WallaceKreber, PaulLee, RonaldLoewen, JohnLoftus, Richard,[eyer, GeraldPritchard, DaleReinke, ThomasRobinson, ArthurRolfson, OrvidRose, WillardiRosheira, HaroldStevens, VelmarStyke, ArthurTronson, ArnoldTverberg, DarrellWagner, CaseWallenberg, WayneBackpayGrandTotal 163/$5,718.867,310.967,330.4911,750.675,403.416,378.6215,093.6311,376.907,456.1612,298.388,293.2416,426.973,906.624,961.6510,807.3114,530.664,307.0113,151.176,818.887,828.247,463.7710,515.517,057.087,011.6012,004.9112,398.148,202.137,257.417,355.7111,945.978,044.839,680.664,522.418,041.95PensionLiabilityTerminationDates12/31/7311/30/739/30/74ContinuingContinuingContinuingContinuingContinuing4/30/74ContinuingContinuing8/31/74ContinuingContinuingContinuingContinuingContinuingContinuing10/31/73Continuing1/31/74ContinuingContinuingContinuing10/30/73ContinuingContinuingContinuing2/283/739/30/74ContinuingContinuing10/31/73Continuing570 SIOUX FALLS STOCK YARDS-0 -zZ Ow 3I.-0N' EH u0i-C,HC.) Hz IqzE- Pr.O$ ozmH O2; :Z mU,z 0X IEjP,2 00~ >' -D C.) Ni CEp I <H l4) ~ ~ ~ -5~~~~~~~~~~~~~~s~ r-Z >~ O'o 0ON a,"' O-4 4"I Nr- a0o0o-0rll(U,C6a,rno aI No 'I0 n0,Ja,c0u0CNo o 0 0 0-4 -4 -4 -4 _U, I I .'.oC,,o -4Ir I I I I* 0 0 0Jr-U,NU,'04aoI,,cuororuN0,o003ccNNIN cn N ?I I I I,4oC00I,4'0i-0<-41C',OOco0LnCiN\D0-4r-mom0"0I,,cnm(N,-40C'-C-m-4cc-40~a,1-4I?-4I I I571r-r-.I-0Ur,C:~soccjat-II-N</>UE0E-H-4z0pin0'HCcoo4J4)I4-icwr4co0-4Uo.J,c)-cDo4-I DECISIONS OF NATIONAL LABOR RELATIONS BOARDzzo r-O r,- O O O O , tm O lDW tt~ ut ,,,,, , -.-4 e rN3 0 Lf1 VIN L N 1-4 0044 E-4 C.4~~~~wWH-cHP WP.0 NHOHw-4Z -44U CCIIF4M C4cq0~0C'0-4ao-4 mCXN -4zZZZ?E^?0-r--40%1lN0'N-4rI-4-'4C~CNOOLfNc4cCwZn I I IZ 0 CFnI I Iw1-4 '0 '0 00 ocC 1-4 0 -1 0'-4 0 00 Ln 00 -0 C -4 L-4~c01\100AI I I IC 0 0 0I I I I0 '0 c oo o, u% oo co U.) o10 4 11 LC'q0-1-OO-4-4CSc''0ItNC1'r-4'01-4OO-0-4o O-crvn cC-I '0r- '0-4o Co '0-4 -4nz Z,-4.<CI0OO-4r-4-4Occl01M1-4CDr-.-40COOO,JC0'-4I0O0rlN cn 'I 1-4! ! I I-430-.1.-40rrncoHCH0H-p-T -z '0C4 0 c'0 -)-4 -4 -400 000 0 I-0' 0' -4-4 1-4 -4N1 m -:TI I I572 SIOUX FALLS STOCK YARDSZz oUw 00-4 CDz UC Y H COH,c .I '00oID'4I'Nr0-4'0 Na3 Ico coEH OZo o'C) I I= A 0No 00\ 0'Ln r-Nv m4- ON1-4oo ooo oaNu NCo CO-4 -40Ct'ONCo-t-4rnr,-,.3'0 Coo -zC- -:r1-o -4 0..0.4 rI-I I -oI I --I'0-44ooNC'-001-40'.0 00' n"i/30-40oV>1-VltoO Io co 0 '- O-. '0 c'3 ,-4e' CN~ N 00'-Ot -t7 IT-4 -4,, "o~~~~IT N'0 0NO O-r n0 r-. .fo O0 Co 0-4C,CNC--tC")Nr-1-4C)XH Z OZ I> Q-4 PW lW"n W'004 >' 1-4N <wi I I ~~~~~~~~~~ ~ ~ ~Z > o-HZ >- 4oNJ0'rc0LnF4-t0'-4Co-tCoOaO m.No CrlO cOJ CNFf4 NN c") -4I rI I I IC--I1-4'01-4-4000OICO-4'. '0-4 1-4C-' CON1 -4o C'0 NC- r-a, r-% -1- "00m0J4fF'LnLnN c", -, -4I I I I--.1f-.Nm~~m0\r.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOZ ozoSOH.o0H ZHZH(nE--i~ , I~,4 F4 Cdt-. 0 0 0 0 0 0 0'- o% a'. 0% a% 0%S 0% entn' Ulf In Lfl If Lfl ---L N- cn N- '0 e4NJ 0% Un 0% 00 00 H- 0(4 0~ NJ 0 0~ 0~ 0 0%N NJ H- 0 H- HICa-x0%.-'.0H0CN,.c'4It 00 00: c, 0'4 H NM%~ 0w ?Q dE1 I0%eaocc'-4Hola\0ena%0cli0N-'4ON0,-4Lr-tt,40%oI--c',4oi0O0N-taCO-4o0\IT co'.0 0 %.,00'.0 01-4m V)-N-H -) U ') -HHOIOHH0C0o000N-0rl1iN-UnuICS'LU'.0a,CSo 0o 0I 1 I·-,4mo--I_,oh574-4.:wwX4_CaJ0N4Hc0Jeelq-00'14coN-cc0N-h0000L-I)'.0inr-'Hn0Ioo0NJC'-r,cr,0%400Ln-0N-0HHu]cc4 Hm )Po S )Ouzi 3 .u p.Zz >4 eI I I SIOUX FALLS STOCK YARDSzzo0-400E-4N. 0 0 0 0 0 0-. 0. 0. 0. 0. .u* a, C HN a -V; 4 4 4 4ul) Llo L Ln 11 cXo N.a>1 as[X1w~~~~~~~~~ V) c~ 0 20 N x st st~0e 0 0% N. .% N. N. -HOn H-4 cc 0 00 C n t CS .E*Hn ^ 0 _l 1 <rl O? N hi C ( dOU¢ b Z Q '= U H \oh oH H075 r, c 'o N0 o It ..O~~r(~~~~~~~~~~.t g 8 0 N eN N eN 0 0H Z H -4 '0 -t -t < -t e14 H n H -4 H -n'4-clC ~ ~ ~ ~ ~ ~ CmUH~~~~~~~~~~~~~~~~~OtIu) CC o 0 0 c 0 cocc~~~~~~cE. C n '0 0 IT O en O Uw -4 H L ' o N co 00c0z 4w:E:~ % eN eN eN t eN -X PH 0 0 0% -0 0% 04-4 ) c') cq 0% 0 .'NZ N co o -N. Hw< +Z -e -C H --4 -4 -4 -4 -4 +HLOwn)zC.])z U)wzZV) O C0 P.C 00c40%CY)I0N.-t0c-40%1H-0Ln0%eN00occ0cn410C,0%D0Cd-)0%HIN1-t0C~001-tH~0'ccCrC0HHeN'0r-4N.0%0cNI I I I,_H-o ooCl) -tH t.eNCN eNi N.0_ Ln-t ccIJ (OI I575Vlx~-4mmi DECISIONS OF NATIONAL LABOR RELATIONS BOARDO 05orIn U')y0 0-n -4s 0O oO 0-4 -4170,'0-4C,'sOCNCl)If'-40\I1-4N-:-40-4U)CNm0"1lCJC4aE0E,-40'00O 0 0O --T CLf' C'I 50Cl C',' ,'~1-40I I cO 0 01 I00If'C4Os-40-.,-400-4rcnLI-4C,0,-40O0000CmC.-'0'M-0-o~~o o10 1--4 OD0 0>!1 1/0eu o h4 04 x inC-.Clq -.N Ll C1>C'. -V .IC l IU) lzC-IC-1100QDo~~~~~~~~~~~~~-0ol0r-4+#M0II0I0cnmmc-'c-'CN cn -tc r-4I I I ICr-1-4576zA1 00 E"oHP-.HO'qnNOHWwon 0c EzZHW W. ff:Z1 t HICHEVw w r= ZsoHzwCLaHzW U.H HZEv zWEnXUlltozQHZa Z...O w(4 zz um 14SCZ >s 0I-r-C'4o4C',-c-In0III0I-4-4-4-41-4IcJr,i.-4 SIOUX FALLS STOCK YARDSzo0-4 -o" 05 0 0 0, 0, 0 rZ V) 1-4 -4 -4-4 --1-4 r, V>44 0 InU'%r V) ) VI In I i Oa~~~~~~~ H %~~~~~~~~~~~0VJ> </>.HQzH0nHcnlP0HHf1: 4 P]¢ ¢-4z -4ce: F HE-0Wcd; H,EU_ Vw Z z=UH qx:,4 Cw vD u;- c LclAZI--04-14(N(N10'01-4F-~~~~-la -m0w <mx-4qPPz z-4~-4 Ic)wZ w0-1 0 0 0- c n. oo u 4C(N N Q< (N -4 Op 1--, N J N -Jj.0Iy0lllIr,ho-4cc~01-4000.4a,ccj0cc-4cc1-4%00~0-4(N-4o(NU)-4cca)C.41-40r'.-40I0-40 o0 o o oI I I I I I IEnU,x I I I I I I I I I"oJ4!01H0H0( c)-4m" r~~~~~~~~~~-w'i-001--4+w4cU)z u 0" z 0I IEd o cHr; 1 0 0 0 0 0 0zz9 q w9 6~(Nc.44---40co0r-o00Vn0o.40(N(N rl .r 1-41.1hlm~~~~~--4cn-4-4---4NI.r4(N01-I1 m IT I-.4r-.0%-.45770c(N(NO40I(N-4-qoz 1 mOZr..t ¢Z >II DECISIONS OF NATIONAL LABOR RELATIONS BOARD0a'-4CC)cc-4-Tr-'0-4o 0 0a' a, a'-4 -4 -4L L, Lr. ..U) e Url-40-a'...-4ONcc.4-4-T-4U)U)aCSc0-40a'oa,-4.nU)00aocca'ooInCOc-4o(InLn,*c:0o,4 -K-" e'-4'7 --U, -4CO cna'cc-4r-4r-00a'o\C<>r,cc 21E-40H0OIuCn cc -400 Z Q 'a ' 0-4~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~~~~~~~-E-4~ C- 'a 0E-4 c~~~~~~-tnII I I~lWtn,,cc:m0 0i~I I I3 V).. En 4Z4 0 o04 CZP1z r-40-14h('-14I-a'-4-4lZa-4-4a'CT)mcc:ra'Cf-i)0ca'1--410cu('4-4o('4'r\0oLI)Cm08-14-,4'a'1~1-41-4oO03('4 c') -It -4I I I Ic-),---4C-4 0 -410) 'a C-co -T cCi C- -41-4 -4ro.-0C'-cn-VI%-4-4-4,---4C'-)_I.SICI I I,-oIC.'a0.--41-4'0-4-41-4'acn1-4-4-4r('-4ccco'a('C100-4~o0-4CI-)C'I rn -41 -4-ZC--c~~n~~~~-a578O HzoL1 0O. ElHHOZW tn -40 H u~HHi.4or-a'-4C14I'D'01-4Q)wQO4cu0-zu4JCa-om-4~+ SIOUX FALLS STOCK YARDS0V4U-'0oL.n01.0-4U.'00%U-i0-4140OZ3cr.'Z 40o oa ao0rl0%-4r--4OTUo1-400-I,-0-4ma%'I0%cr,coiIt-400Io001o (h cI-r,tnU)'I-4c0co0,_0(71c,000%1-400000-4TCS,cNi0%c;000000.'ON00-4r-0u.0o-4 Cbabo~~~~Xv v00.oJ i 0CINo-t o.-T1. 0~c~-I- r-.0HEv 0 1'A en 0~~EElZI I0 0I II I I I II I I I II I I I I I I IwH I04ofl Dz , g -400I ICI0 C-iI C -i00,-40-41-4000OI I I I I1 I I I I000c-iC-i cn -~r -4I I I ION,-4000-400000C-i cn. -1 '-4-4rr--4z0 r-9 -4 r00%-4tt'1(Ln0-4In579rlCN.3;enV)-0o0V>! DECISIONS OF NATIONAL LABOR RELATIONS BOARDzzo0-4zw HHPC. E--w-0 zE: ~7H0HcIar- D 0 0 0 0 0 0 0c0 oc aO r- r- n 1r--rs o ) OQ C9 oo coN ' 0 0 .4 .' 0-N -4 " CN<D-4IONC4.4CON-1403Itr(ONNcc-4NO .4 0 cO c C,¢ -00 m 1 i ao>' cs 'a oN 0 oa4 -4 --4xz' ' o' a o' a 'w XH z N N 0D vZ 4I I I oo I Ii rlim~~~~~~~~~~l0.0c)oNoor-400lO r-,-- 0c\0 O004-Ju-4x N NoH] HHq0aN-4r-a,0cl''aIAO N0*x ILO° -Z O-4Z 1N0'4'a00N1ccr-N00a'0%r-4cca'1-4\o'aNcc00Ncic'a\o-400cqN,N cl -z' -4I I I Icor-Cal580mI--4.4c400-4'aNcc04N00oOa'r-co1-40-In-4.-qO0cc0N4CN elI I I SIOUX FALLS STOCK YARDS0 0 0 0'0 0m r-1 I-0N 0 tn -4 a)N -4 Nj cN N Nm'0'0cc1-4ID'00Nj'0r--c00cnC-)C,xr , IZw EnI I IZ 0 00oNcc-t-4o-4NI)0~'N-ctr,'0CNI I I0 0 0I I I0 0 0oo o ooIc-, ,-4 a,<,0 (n-0C-ar- -lm -f- Ncn 0fF-I) 00H4</a)CO4-i14-m0(tSXF"a0PwQ)Q..C-,1-40'0DcoC--4i0oC'4I II I.-NN cn -<1 --4I I I IrC,C--i581oHOZzvoWHw awEv O ZW 5 EuH C1cl u-4~-404ZI I II Iq ooz CU),xHZEw Xw0g cn<; U) Scn Lz m.. wZ :HoIT'00N11CN0,'-4 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV0 r- 0 0 00 0 a,.-4 L* a,a zs: CD H C n CO0 H 0- N Nce E8 a -w B~C4 IDi I u(::X Z x1 -P4~- : a-4-400-z41-4UNcc04-4o o o 0 0*n V) n -41-4cN00\.-T1-4r- -co a-.-D 0 No o -'CNS N Nco_qa%0~-4a.co.-40a-.-:4x-4z >Z X..t r Ea XZ S oODcc-4co1-40cr-4NCSANa-.-'4-140U')1-4I-4U'0-4N-14LnNoNLn-)LnI I I I I Io o 0 0 0 0 ocI I I I I I I II I I I I I I Io o 0 0 0 0 0 0I I I I I II I I I I I I IoOcor-Ncc-40o03-4-o-4cNN0\-4-,4NNm~~mr-.0oV--I-4LnraO0NLn10N)NN I -I -4I I I IN,1-45820 N--4 -1-4 IN 01-4 Ul,Q>. </c-bo04- r-r-'_-Ioa:n-41-40E0-N-40p SIOUX FALLS STOCK YARDSzo o ooH -0 0 0 0 0 0 00H 0I-an -0 0 r--.0 N 20H. atl m OenT;W o~~~~~~~~~~~~~~~~~~~~~~~I,~ \o --IL a- Z -4 a0 0 0q Z -1 D 1 I I I IHa 4 9m w .: '0 4' Ip.4 ..I-46 ZmH: U) O as 0 ooZ 0 :r .0 ccv, -4 0 -n 4z Icoo 0u) oa '4z -IZ C.u -4¢ w,r,00cca'r--'4r-4icc1-400F-1ON'0\01-40N00cct-oo0Nc-I'101-4-14NuiUnunrr'N0c~oONN e',3 -- r-CI I I I-r-0EHOD N0cc 0-I,? IO-4o nc. aCr- ccI'o -T0 a'o ONN Cco uaso FI IHOu,44)cow444I14)0tt583o 0-4 4Q Uca C\'4i WUr 0r. 4u ucn va a-*1-444 440, 05-4 5-4o o$4Wcu4.1 44U W~4 $4)4c co0u ut oW o vw Os ? IUO QCI c C-I-I-I) 584 DECISIONS OF NATIONAL LABOR RELATIONS BOARD° r- ° °l L L L L L lF4 HH 0 C C) ON 0 ,- In O·11 ,I , C '- oq a cu 1- Go l I- -g 0 I ) ,-4cnZ N -N -- a o-cq EqLnDo aaZ EI IPW 2I C CC LZ C0 o- o0CX~ ' -) o O0 i- O0>& h m Q a O -N C^ az z Eq uz 4Ie X ....I .I *z ) -c C I + CI I ·I[ I o" ,, " -w 14[- O0 0 a,0 XX) U 0o ) 0 ' 0 j Lz.z I I ....PGCOv)~~~~ C~~~a~~~v)000~~~~0Z I -I _I U') )H f 0 V r 0 0C r0 C) 0 CCI) 0)CX uC--4 N N --4 ->N ' P) -oUOw Nu( t 0 roOH 0 SIOUX FALLS STOCK YARDSz0 ~-l rl 0 0) 0 0> 0 0 0 0O H r- O O O O O O -4 O -OHM-1 n; 1- 08 o an .:8 (r, 1W O 1.~~~~I In) Un Ln ,) U) uC HH4-~~~ Cl -* -~~~~~ 0 '0 -zt a, 0' -qP L rCa r H- 4 00 _IL) q CY, cl vN v Oicn c14 ra r--0H H g-4 rC O-4CT < U N CF ·n < ewwEl'0w w~la~a, a,~~Z ~-i -4-H H aON,0-40C¢oa,-4a'CN031-4CNClC-r-0'Cl0;T-40,00Cl.400-4oO0a,.(>:4 V)Iw c) ClH -O I I IE u C:; I I I *Z Z O O O a0 0I I IO-4z I I I I IX I I I I I(0, aCN CNzr II oI -4100.'-4r,-'4c.-0Cl00Cl4a,'cn1-4rur(--4ClC--C.dla ,H z I I I *C l 0 0 0 a, 0W I I I IZ Pil'oI , a'- -Q; 04 C O: O~ (D -40Clt"'q(0.-r-.4o-a,-4a,a,aooc'ACl4 c- -11 -4--4In'0Cl0-4CY,I'n-.1.4101-4-4Cll-4a.'-40a,.40oj00.'o0Lr)ON,..0I.O ,-4--- * IDoo~C -l -4V> V>Cl-4 0.'~ ~~vl1.4o~~~~~C.-0r.a0b st~~~~c~~ 0 ~N ~ ~ ~ ., J0wO ..~~~~aEq F30<I;-4+00C-.i(1)-410rlC--4'0I I I IF-,-4585-4z.:~j- DECISIONS OF NATIONAL LABOR RELATIONS BOARDZ O r- 0 0 0 0 0 0 0 0 0 oF Z .4 ..4 .4 ..t ...Z O uL ul Ln Ln L t P t -4 O\o~o £HOZEL: rf M£O'-0 a-.(NOJ0 0P4~ ~~~-'T h oP4 -4 N~~-O' q F 1 En2)0 C; 0O (N9 DOb4 08 \.Z (IZl Z IEvIZ EV)Pzwv 11 ,CI~~~CoN0Nci00-iIocoe-Ior0o0c-co-40aV0U-'0-4o-40,20a-a'-t0 0I I -T-4U-4 000 N-4 cc1-4rn-t-','0'0mcD-1r,'00h(NccI-qMccccONm-40\'0 cc9 r-4 0%.1-4 -tcc 0'r -It1-4 1-4r- m(N 1-4ID0 0-4 1-4(N C4.c,04 -.o r-l C0O rl 14 a00 --n c0n --I CI-4r(ig) oo Hoooun'00-4cl)C.-'(NL0n0I I * I0 0 cc 0I I C- I-4.rgON N'\0 (~o'c.U-rrn00o~Cic--0a -z > H0-40000Oo oo uL.; 0o -4(N (N00C4rI I I I0ce-4o 01-4 r-400CiCI0041~00t'(N4 cI) ' -4I I I !-rr,a-,,-4586'0'.0CLri-t-40H,0Tc)4-.Ca.c-0U-4+aqc SIOUX FALLS STOCK YARDSz9-4 z .....Z In -4 -4 ' <nO o o O OA ~ EX 1( tf -wwHQZH<HcI~o-40 H0 z" ID 'r 0 -1M o r- rv" In ,4 IT *C14 00 oo ri1-4oIrD.-.1'0D'O(l'O0a,C'4co.d'0ua,o\('41-4V4-zrar-4w rn c ca r- co0 '? C1 N 0 ,zz IE z I 0 Y, N NW a'm I I I II I I i IrX4w:004-rn ' -a-r, _4 L-4 -. 1 --(N0~~~ mi~ ~ "0C-,E~~~~~~~.0E-c.a)0-4+wa)a)r.r -'L)w ~ Iz 010Ln 0 -<NC. )w I~Z~ >- cy -.00I-01-4(4a-,a-('4r--4r-.a-,101-i'0001-4r-0(Nr,1-4a'1010cn)<N4 rn -a 1-41-4587XzW1PZ DECISIONS OF NATIONAL LABOR RELATIONS BOARDr- o o 0 Coo 0 0 0, .-4 .4 .4 N- .I cc Ln t n Ln Ln ui U N 4 Cro ~o o ~or O OOv~\nlr ~ m-wwC 0-4P4 o ZH c nHCr)= W¢ ¢0W Z-4 -4 -X =U UA V) " V IH Z H H0-.c o, N N- In cs rT o0 -4 %D 0 In %0 N N-0 (C 0rr cc -4 L 0 -N- r,-N O N- U O r -4 -. -.N CS -4 < 4 --4 -0%'0r-1Do-:ra, 0%N N-4 -T1-1'0 1- O Xc 0c 1- a'' 4 o a, o m i ov '0 cc o N- -.EHU U N cc 0% N- oc -NE Z Xr'-- rO'- -- 4zpi¢I c 1I I I '0 O -cZ wZOO OO OO OFh l l lcC ZZ -4p4 >4 UIW vn 0oZ: Iw oC4 o u -I.. =flS m XZ >k H~~~~~~~~~~~LnI Ico-4 CD cc -t1 '0cc c Cvcc 0% C)-4 -4 -4, ro ccO -z n-1 N Vc'0 N4 rn1-1 N- If)1-i 0% '0c, I- N--4 1-4N4 ' -5 -N cI I I I I Ir-cN OO'.oncNIDC0-4occBO .,c c -40I20-IcCLIi CC INLrc OorIT 0%-4N-588zozooPi EnN-1-40%1ONobI>I SIOUX FALLS STOCK YARDSOW~ ° r o o o o In -a a ro 0 I o 0r. .l 4 41 4 4 4 rS UT H0H0a N -( cco~UH CCLO u cn l 1o It IT < O9HH z0 9 H ~ HO 0oN CCXHCIZ 0ZZ I ILCZ 0C00w C Nw En nC.) Po7-44Zg n _~~~~~~~~~~~IwZ~~~ ~rl24 m2 >~ r 4013~0-4N " Q4 ( (-.9'T cn C,) Ln .0 .r4L l cC C;C 0C o.0 cn rn 0C Cn .0.00 .- m-4co 'T00--4-4 o0 0%aon CoN3 N-4 O O rN Icn 0 0 CO N -CCCN rn -4 -4 N 4n -4I I I I I I ICC5890O-4U.(.0e41ta)'Jo,.Hm Wcm0o CL-u ¢ 590 DECISIONS OF NATIONAL LABOR RELATIONS BOARDo Z .0 0 0 0 00i. O4 o ' -4 -Htoo 0 0 0 N- N ID (, P4 O 00 C, r- ' -u , N O~ c' 04 O O'"4 r'"-4 r'j H *O0 0 00 0cnm 4 -0Zcq z Po L 40'c-F oE H N rHX NH 4¢P oH0 W1 ¢ cS a) O o SX P0 0ZZ I oIO ~+u P0I I I It O Of$H 0Z F N w 08 o 0ZC)F9~ Il IW ~ I~~pr:~~~~~~~~aZ H~-4 SIOUX FALLS STOCK YARDSz H _o oC o o 0.clR Fv uoNH>OzEC E,40' Hz2E~-4INuz~-4 -4Iwz twMnOr.,,--Cq40IV))1D(0(rI10-4000-4-4riI\oO--4CrSc-,-40-4-C,1o00coCIVC-OP40H-4r-10I I I II I ! II I1 1I I IAo o oI I I0 0 0CN0,-4(14'0-cli-Tr,cfrneJ4 en :T 1-4I I I Ir-591'0'01-4C0c,-4-4xI IO 0I I-4 c-4zw 'Eo.4 cn A004'n dI 9-4I0.-4 DECISIONS OF NATIONAL LABOR RELATIONS BOARD,_N,N~) 0a, aCOmrUa0r-4tt'0m 00' 10 rNV) iW>s O Z4 X¢t El cn3HCZ -4O'I H nH0UHI WE- O WW WZ= Cu "A PuF- Z F-41 d~q :00oNO-40~NCoN-tr-0~'C-14r,cC10-4'0Q4 0N W eOZr::Z Wco?,I eI u0¢0 ..0 0Z g:-t',.00NiCOa',j~a'-4a'NCo-4tm000'400NoorAa'(Co0\NNN7I.,Nc0CN-14CNa,NC500C--4r-0'I--4a0-40! I0 0 0I I u'~000C140-.Ncr,00a'-4co1-4Nl0aCo-3-40Co---N~N~o0,-oo0l0'o 'O r0' 0I 0I I1-ttObo~C -cn00r( ~ ~Co '-4-4WU,0u-4(jI0~~~~~~GH ~ ~0J-t.00S0.0C-o oI II IO oI Ir) r-0 NO -TNI I I IC-'-4592OHlz0.E SIOUX FALLS STOCK YARDS 593r- 0 0 0 0 0 -H 0il)o::X >: r H n o0 N NPX U] 0H ll~ r ..H oin.[-~ c' O , .c e'Z z £ o N m o oc: cj 0o O f-I c~ r~I ! I0 0 0 0 0H + o -Z I I I I ILnU)CCI I I I Iz .I I I I IM- O0 0 0 0rN-4-¢ 0CY 0 DECISIONS OF NATIONAL LABOR RELATIONS BOARD0r-4LnHO' H~j -4 P-0 H "Or--4o.INM'0-4a'r,ID-40-40n0-:t=; U H 9z o0P4 0HQ NN iZx'-4= i-Pq XUl14 r:(II o! IIH-.6 zw VF Iu IoIno cI ooo,-4VIa:U)-4ao,--4a-4Nc-qce~,4oa-4-4oaN-4a'N03U)0.',--TcL)1-1-4r0'0to1-4XDl-4OO O NI I INa'r-m'0-4onIha'o 0 0o'o-4 e -tc. ..cn N uoa'-4a',04oy0-tCqa,-4'0,Ito -T CAO0 r- "U)I I0 0 tI I IDNCU)c0-4c-.To0F-0 r-I- -20r- --~~~r~~~-4 m -41-4~~~~~~~~~~-0H0H0*Ja)Jrt00.0rn+..0or-.a'In'00Co0--T04N\oo0\0N~-4o-IN1I I I Ioncr,1-4594zr0u20cO'0-4-t00-141r,a'-4o0OooU)-4o0.0UI I I 595SIOUX FALLS STOCK YARDSr 0 0 0 0 0 o 0 0 rr· aE oo C df a Oe C -Vn u'3 u'n u' Un Vn r-4V)ww0-4H 0E4 o-4;$ >;F~ cno N:WoEZ-cn U)H 4Z 9-" C)xzclLi-4'0'0'010-4Io(71ao,1.--C,--40-4Co1-4qD0.om0\c-ICO-t1-4cCCoC.,-t'0UiU),413\a,co1-tC-,c-I0-14oo0c-imFr0'0 0 0 0HI:H 0 0O 0 0 0Z Z IH ~ H-I -OT 'T ITX I I I I IEz s < rF-a,-,_-47ICo(,,.1COCoa,00O7'0 r- rOoCa''Ao o0oe.E or I000-.coU1o0 0I I 1LnXH OZ ¢Z H0Coz 0ConLC L -4-0 ¢¢cli> CDr -4(ld, C-7z >1 C, r001--40-tU,a.,Co-4i00-4Co-1C-,'00n10(200-4cnto-4C-Io0-0C--I F-i -T -4I I I Ir-O",,-IzZ oo ~~0-4 FzoC3 0000-t000IT00M-400coo.t-a-,-4I I I DECISIONS OF NATIONAL LABOR RELATIONS BOARDoo1o oO N %o oo' oIn) Uo0 r-0 00N -4CY, C.'.0 C.'0) I-0 -S 00c cOHw ZIQ NHO OZ-.-404N-4Ni-404C)J0r-co0004a.'o\04.01-4-4-.T..,-4N-C4H H ooz c I I Iz wZ WZ O O O&V)E z1 I I I~~~-4 ~ ~ .' 'Z o O OZ>~N000 N>F 4U7 C4V] 0O , CD ioN0J0..41--4r01004N0'N-4.T0x-4oc0-4m-40Na,OO'-4-4cc~-400O OU~c,,r-4,-4.Dooooa,r-o10--4oo6II I I II I I ILnN00C.c4OO0 0Ncac)lC'-O.CNr-D0D-40 m 1-4Z) N -i~~a r,¢Z 3Wid CY%z S CYi r-N ' , -4 ,-4I I I Ir-596zN.0 ZWO 1zW 0Pv E0.z-K4-J 0 r-N. N' -N 1m-0 .' -4 1--<IY0HlcllG-40H-n'0Nx-4wPIa)c4jr+o4Q)CLOr.:O-N CI I SIOUX FALLS STOCK YARDSzZ O r- o o o oO. r-- a, o- Po-nwo,>l ,_0 r--4 0m(o (V) o<Hw~ M~0,"Gg rl 0 N 1 _0'HO N N ^ N C ^Z¢0' ¢ n' 0r , CO Z- r¢0 HZ 4 0 D -t -0 q O4 ¢Z r D -..14- O r.- .E 0, P I 0 t C )- ·: X .o ...r .D .X ' 00 c o rZ r-4 c'4 C'q 4.Jo < a N *u0 0 00 N c-1:a~~~~~~~~~~~~~~~~~~~~~-4 Ln a)O C CD 0z z c0 0 0Z CD 0N1 0 oX UZ; O O O 0 0 0I I I I ICOHZ4-HZE. 0HW0 0o 0I .O OI V000coVIuz >s N0 <~W 0Z > :0 -4o U oN3 a --I.,, rz >~ oO T o0 N,-- -' -4 c"I I I I,-44-CS X 4 <rr(597 598 DECISIONS OF NATIONAL LABOR RELATIONS BOARDzH 00 ao00Z0 OM O O , -C 1-4 (N 04 (c-40 0" 000 It 0z: wsr N N- N a)HO 4 (N o OO 0 .-N z- , NX =I ! 0 I Ia cV aE ZZ z 0 0 0 0 00X 4 1~ CN! N- N- .-oz w SIOUX FALLS STOCK YARDSzzooHHi x"IHW2a001HN 04wE~ !~8 w zw U "r- o or a a,r .Ln V4NCA-4CD~ooO1-4c4oCh('o', D 04 -i -, ( 3,H L u -4 0. 0.--4z I I I_,ZU o0I I IUtfiOO OV)zX- zCZ'z> >P¢H tn~ vO fUI2:0 4w -CCI I I0 0 CI I I'0("'3(',a.l-4-4I.'4'--CS0o'(-(".0.'cro oLn1 cnCY,Nr-40('001iC-40I0Io oI IC0U-'04'-.I I I Ir-,--4599ocOooCrCOo4rOH-.4rlLnU-iU-iH'o-.I0I-Z4 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLn1--l4sO-oD-030C'0-S00a)'-4-S'0-400~a)-4a'-4al)OOm00-S11-404Dl0-40-S\0NJa'NJa)-S,-4..:,O o0 Z)0i a'-4 -4a,NJNJIDoh0In00-S0C'4c.'Jar40N- ---0,-4 cl)a'~ a,r,oVN.~ ~ ~ ~ ~ ~ IBroo-4<io0EHo"a'a) '0 0 0 -5 0 00 a Ln 'a a) a) 0 '00 1-4 a) -4 -4 1-4 a)H Q -4 a ) N- -5 -i a ' N-4-4 0 -4 -4 N -44 L1 coH 0 1 03 0E~ UI or \~w0 0zzoL i I I i I I IZ 0 0 0I I I Ivlz I II Iz ¢Ln P IT s Da' 4 -40 m -a)-0c7 ao H~-000oo4001cr'aooa)0nNJ4NJ4 c/) 'T -4-4I I I0 0 0,. 0 0,- -4 a.X J sNI600zzo0-4z21w 0P.Fw4:4H>l0zH0-0'H ur,CI.-T-41V')0H-Hp:DT,azP¢ 0w0 SIOUX FALLS STOCK YARDS 601zzO 0 0 0 0 0 0 o0N -4 m a, 0, a, 0)N s¢wN o>Z; O Z m K ·aX -oO O c (UN r -u v) 1 C4 0 u oo rn Nr, o o -m O D N O.00H'-4 -4 '-44-4 4O' HO n N 0 < H < r_ OD-40 oX oZ E0 x4 ¢-4cnC0 0c 0.0 0 cOz0 +w 4-I I I Ln o0 0I I I oxN vaz-4 ocH C 00 11 n Cav 0 .D NZ -N N -+3 rc m oZr >4 O' < 602 DECISIONS OF NATIONAL LABOR RELATIONS BOARDzzo r-. 0 0 o r. .0H r4 a a C N Ov n Il n L) n ) cj 00 00K]' ,..O c, oOH I~~ ,0a'- CD a, C) 0< 0b r. N oZZ OD .- c. , h 0 .'. 4' .xl) cUH 0 0 ' l 4 0 o 0O' E l N ,-4 H e~ r-. a' .r D ,-4C) £.c oEW X ooocoooaca 'Coo aN4 N N N x' o0 *en aC b D 0) 0¢r~r~j) z H ,-4 -b c -r 00o 0 ¢' N 0 -r. 0a) o nc) N ,- , m os Hk N a' ' N ur N- r:g P CO H ,G IZ 0 r0 0 N o 0--oC U)V) £ < os n U)H O O O 0 4 0 ·V0 0H 0 --4 N c '.Ze ' -' -°1 SIOUX FALLS STOCK YARDS 603zZ o V o o rn U) U) 'U) U) C) r. U) ~o r n ae e 'I OD roN.4 1-4 'I d ' ' dPJ> DH 0 ,- -4.¢~ Ccr r" l a -.' OD CY< H U) o* N U) Xao -NII( .. N: In o- .'I F I -·:t U H uD < X m < h UNZ.tVICU ( OI I o r ' -.tt o tnm 0DmGoH~I ..rn Z mr, m 0H O I I -0 0 -4 C -7 Q)ZCGU ( l 0 co 0 0ZI c(N o O 0 a -40u 0 .C) U U) U) OoO U) U) U) C- O:, uH I I ...C-11 On OuEl r O o o o. '0HO ~ C Z U U) U. ..0 .U) (N O'N 0 -' (. H -H>I * -Io.. (N U)~ 43 OI I ( I I ) 0 I(N ( .C ) C t U ¢- C- (N -< 00 U) 0 0 r- U) U)z~ >- o. 4-~ )f DECISIONS OF NATIONAL LABOR RELATIONS BOARDzZO r- O4'- -4nZ 0CoB,3H,,>Z4 oZ30r,[ .H O Oz 4 aI¢< -4,4-H HE 0¢4 Z. Ia ,44OD0'Io 0 0U) U"aoo-o~-4 -4 N0Co0ccla,NoD.'4o0r-N'4 -qI'-Icx)<3azt'0macIt-4lI I I0 0 01 ol o0o o0I a,000'0,gcq000ar-00c-40I ,-4C-7 Nu Cl4C, c 'C (I N00N'0a,-,4N-4CSco'00m-SI I I ICy,N0)-4604cx0<Q)-co0C,oU')o01-4vncoHo0H /El..¢Eoaa)44cxmwcxc0Eo+4c.0CD0SK